SECURITIES PURCHASE AGREEMENT

This  SECURITIES  PURCHASE  AGREEMENT  (the  "Agreement"),  dated  January  __,
 2015,  by

and  between  MineralRite  Corporation,  a  Nevada  corporation,  with
 headquarters  located  at  55

South  Geneva  Road,  Lindon,  Utah  84042  (the  "Company"),  and  River  North
 Equity,  Inc.,  an

Illinois  corporation,  with  its  principal  place  of  business  at  360  W.
 Hubbard  St.,  Unit  2801,

Chicago,  Illinois  60654  (the  "Buyer"),  (together  the  "Parties").
  Capitalized  terms  used  in  this

Agreement and not otherwise defined shall have the meanings ascribed to them in
Article 1.

WHEREAS, the Parties desire that, upon the terms and subject to the conditions
contained

herein,  the  Company  shall  have  the  right  to  issue  and  sell  to  the
 Buyer  from  time  to  time  as

provided  herein,  and  the  Buyer  shall  be  obligated  to  purchase  from
 the  Company  up  to  Ten

Million  Dollars  ($10,000,000)  of  the  Company’s  Common  Stock  with  a  par
 value  of  $0.001  per

share  on  a  private  placement  basis  pursuant  to  the  provisions  of
 regulation  D  of  the  Securities

Act,  and/or  upon  such  other  exemption  from  the  registration
 requirements  of  the  Securities  Act

as may be available with respect to any or all of the investments to be made
hereunder; and

WHEREAS,  the  Buyer  shall  be  entitled  to  resell  shares  of  Common  Stock
 acquired

hereunder  pursuant  to  a  resale  registration  statement  established  by the
 Company pursuant  to  the

terms of the Registration Rights Agreement between the Company and the  Buyer,
which shall be

declared effective by the Commission prior to the delivery of the first Draw
Down Notice.

NOW,  THEREFORE,  in  consideration  of  the  foregoing  premises,  and  the
 promises  and

covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged by the

parties hereto, the parties, intending to be legally bound, hereby agree as
follows:

ARTICLE I.

DEFINITIONS



1.1

Definitions.   In  addition  to  the  terms  defined  elsewhere  in  this
 Agreement,  for  all

purposes of this Agreement, the following terms have the meanings indicated in
this Section 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(i).

“Affiliate”  means  any  Person  that,  directly  or  indirectly  through  one
 or  more

intermediaries,  controls  or  is  controlled  by  or  is  under  common
 control  with  a  Person  as

such  terms  are  used  in  and  construed  under  Rule  144  under  the
 Securities  Act.    With

respect  to  the  Buyer,  any  investment  fund  or  managed  account  that  is
 managed  on  a

discretionary basis by the same investment manager as  the Buyer will be deemed
to be an

Affiliate of the Buyer.

“Business  Day”  means  any  day  except  Saturday,  Sunday,  any  day  which
 shall  be

a  federal  legal  holiday  in  the  United  States  or  any  day  on  which
 banking  institutions  in

the  State  of  New  York  are  authorized  or  required  by law  or  other
 governmental  action  to

close.

“Buyer Party” shall have the meaning ascribed to such term in Section 4.7.

1





“Closing  Price”  means  on  any  particular  date  (a) the  last  reported
 closing  bid

price  per  share  of  Common  Stock  on  such  date  on  the  Trading  Market
 (as  reported  by

Bloomberg  L.P.  at  4:15  PM  (New  York  time)),  or  (b)  if  there  is  no
 such  price  on  such

date,  then  the  closing  bid  price on  the  Trading Market  on  the  date
 nearest  preceding such

date (as reported by Bloomberg L.P. at 4:15 PM (New York time)), or (c) if the
Common

Stock  is  not  then  listed  or  quoted  on  the  Trading  Market  and  if
 prices  for  the  Common

Stock  are  then  reported  over-the-counter  and  published  by  OTC  Markets
 Group,  Inc.  (or

a  similar  organization  or  agency succeeding to  its functions  of  reporting
prices),  the  most

recent  bid  price  per  share  of  the  Common  Stock  so  reported,  or  (d)
 if  the  shares  of

Common  Stock  are not  then  publicly traded,  the  fair  market  value of  a
share of  Common

Stock as determined by an appraiser selected in good faith by the Buyer.

“Commission” means the Securities and Exchange Commission.

“Commencement  Date”  shall  mean  the  Trading  Day  on  which  the  applicable

Draw Down Notice is delivered to the Buyer.

“Commitment  Amount”  shall  have  the  meaning  assigned  to  such  term  in
 Section

2.1 hereof.

“Commitment   Period”   shall   mean   the   period   of   24   consecutive
   months

commencing immediately after the Effective Date  but in no event later than the
30-month

anniversary of the date hereof.

“Common Stock” means the common stock of the Company, par value $0.001 per

share,  and  any  other  class  of  securities  into  which  such  securities
 may  hereafter  be

reclassified or changed into.

“Common   Stock   Equivalents”   means   any   securities   of   the   Company
  or   the

Subsidiaries  which  would  entitle  the  holder  thereof  to  acquire  at  any
 time  Common

Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or

other instrument that is at any time convertible into  or exercisable or
exchangeable for, or

otherwise entitles the holder thereof to receive, Common Stock.

“Company  Counsel”  means  _________________________,  with  offices  located

at ____________________________________.

“Consolidation   Event”   shall   mean   a   sale   of   all   or
  substantially   all   of   the

Company’s  assets  or  a  merger  pursuant  to  which  the  holders  of  the
 voting  securities  of

the  Company  prior  to  the  merger  do  not  own  a  majority  of  the  voting
 securities  of  the

surviving entity.

“Disclosure   Schedules”   means   the   Disclosure   Schedules   of   the
  Company

delivered concurrently herewith.

“Discussion Time” shall  have the meaning assigned to such term in Section
3.2(f)

hereof.

2





“Draw  Down”  shall  have  the  meaning  assigned  to  such  term  in  Section
 6.1(a)

hereof.

“Draw  Down  Cushion”  shall  mean  the  mandatory  ten  (10)  Trading  Days
 between

Draw Down Notices.

“Draw  Down  Notice”  shall  have  the  meaning  assigned  to  such  term  in
 Section

6.1(c) hereof.

“Draw  Down  Pricing  Period”  shall  mean  the  ten  (10)  Trading  Days
 immediately

preceding the date on which the applicable Draw Down Notice is delivered to the
Buyer.

“Draw  Down  Shares”  shall  mean  the  shares  of  Common  Stock  issuable
 pursuant

to a Draw Down.

“DTC” shall have the meaning assigned to such term in Section 6.1(g).

“DWAC” shall have the meaning assigned to such term in Section 6.1(g).

“Effective Date” means the date that the initial Registration Statement filed by
the

Company pursuant  to  the  Registration  Rights  Agreement  is  first  declared
 effective by the

Commission.

“Equity  Conditions”  shall  mean,  during  the  period  in  question,  (i)  all
 liquidated

damages  and  other  amounts  owing  to  the  Buyer  pursuant  to  the
 Transaction  Documents

have  been  paid,  (ii)  there  is  an  effective  Registration  Statement
 pursuant  to  which  the

Buyer  is  permitted  to  utilize  the  prospectus  thereunder  to  resell  all
 of  the  Draw  Down

Shares  (issued  and  to  be  issued  pursuant  to  the  applicable  Draw  Down)
 and  the  Shares

(and   the   Company   believes,   in   good   faith,   that   such
  effectiveness   will   continue

uninterrupted  for  the  foreseeable  future),   (iii)  the  Common  Stock  is
 trading  on  the

Trading  Market  and  all  of  the  shares  issuable  pursuant  to  the
 Transaction  Documents  are

listed  or  quoted  (if  applicable)  for  trading  on  a  Trading  Market  (and
 the  Company

believes,  in  good  faith,  that  trading  of  the  Common  Stock  on  a
 Trading  Market  will

continue  uninterrupted  for  the  foreseeable  future),  (iv)  there  is  a
 sufficient  number  of

authorized  but  unissued  and  otherwise  unreserved  shares  of  Common  Stock
 for  the

issuance  of  all  of  the  Draw  Down  Shares  (issued  and  to  be  issued
 pursuant  to  the

applicable  Draw  Down)  and  the  Shares,  (v)  the  issuance  of  the  Draw
 Down  Shares

subject to the applicable Draw Down would not violate the limitations set forth
in Section

4.12, (vi) the daily trading volume for each Trading Day during such period
shall equal or

exceed  $5,000  of  Common  Stock  (based  on  the  Closing  Price  on  the
 applicable  day)  and

(vii)  the  Company,  directly  or  indirectly,  has  not  provided  the  Buyer
 with  any  material,

non-public   information   that   has   not   been   made   publicly   available
  in   a   widely

disseminated release.

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(q).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the

rules and regulations promulgated thereunder.

3





“Exempt  Issuance”  means  the  issuance of  (a)  shares  of  Common  Stock  or
options

to  employees,  officers  or  directors  of  the  Company  pursuant  to  any
 stock  or  option  plan

duly  adopted  by  a  majority  of  the  non-employee  members  of  the  Board
 of  Directors  of

the  Company  or  a  majority  of  the  members  of  a  committee  of
 non-employee  directors

established   for   such   purpose,   (b)   securities   upon   the   exercise
  or   exchange   of   or

conversion  of  any  Securities  issued  hereunder   and/or  other  securities
 exercisable  or

exchangeable  for  or  convertible  into  shares  of  Common  Stock  issued  and
 outstanding  on

the date of this Agreement, provided that such securities have not been amended
since the

date  of  this  Agreement  to  increase  the  number  of  such  securities  or
 to  decrease  the

exercise,  exchange  or  conversion  price  of  any  such  securities,  and  (c)
 securities  issued

pursuant   to   acquisitions   or   strategic   transactions   approved   by   a
  majority   of   the

disinterested  directors,  provided  any  such  issuance  shall  only  be  to  a
 Person  which  is,

itself  or  through  its  subsidiaries,  an  operating  company in  a  business
 synergistic  with  the

business  of  the  Company  and  in  which  the  Company  receives  benefits  in
 addition  to  the

investment  of  funds,  but  shall  not  include  a  transaction  in  which  the
 Company  is  issuing

securities  primarily  for  the  purpose  of  raising  capital  or  to  an
 entity  whose  primary

business is investing in securities.

“Formula  Price”  means  the  lower  of:  (i)  the  Market  Price;  and  (ii)
 the  Closing

Price  on  the  Commencement  Date,  subject  to  adjustment  for  reverse  and
 forward  stock

splits,  stock  dividends,  stock  combinations  and  other similar
 transactions  of  the  Common

Stock that occur after the date of this Agreement.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“Initial  Closing”  shall  have  the  meaning  assigned  to  such  term  in
 Section  2.2

hereof.

“Initial Closing Date” shall have the meaning assigned to such term in Section
 2.2

hereof.

“Intellectual  Property  Rights”  shall  have  the  meaning  ascribed  to  such
 term  in

Section 3.1(n).

“Investment  Amount”  shall  have  the  meaning  assigned  to  such  term  in
 Section

6.1(c) hereof.

“Legend  Removal  Date”  shall  have  the  meaning  ascribed  to  such  term  in
 Section

4.1(c).

“Liens” means a lien,  charge, security interest, encumbrance, right of  first
 refusal,

preemptive right or other restriction.

“Market  Price”  means,  with  respect  to  a  Draw  Down,  the  average
 closing  bid

price  of  the  Common  Stock  during  the  Draw  Down  Pricing  Period
 applicable  to  such

Draw Down.

4





“Material   Adverse   Effect”   shall   have   the   meaning   assigned   to
  such   term   in

Section 3.1(b).

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(l).

“Person”  means  an  individual  or  corporation,  partnership,  trust,
 incorporated  or

unincorporated  association, joint venture, limited  liability company, joint
 stock company,

government (or an agency or subdivision thereof) or other entity of any kind.

“Proceeding”    means    an    action,    claim,    suit,    investigation    or
   proceeding

(including,   without   limitation,   an   investigation   or   partial
  proceeding,   such   as   a

deposition), whether commenced or threatened.

"Buyer's  Ownership  Limitation"  shall  have  the  meaning  ascribed  to  such
 term  in

Section 4.12.

“Purchase   Price”   shall   mean,   with   respect   to   Draw   Down   Shares
  purchased

pursuant  to  a  Draw  Down  Notice,  70%  of  the  Formula  Price.   In  case
 a  DTC  Chill  order

is placed on the Common Stock of the Company, and as long as this order is in
effect, the

Purchase Price shall mean 60% of the Formula Price.

“Registration   Rights   Agreement”   means   the   Registration   Rights
  Agreement,

dated  the  date  hereof,  between  the  Company  and  the  Buyer,  in  the
 form  of  Exhibit  A

attached hereto.

“Registration Statement”  means a registration statement meeting the
 requirements

set forth in the Registration Rights Agreement and covering the resale by the
Buyer of the

Draw Down Shares and the Shares.

“Required  Approvals”  shall  have  the  meaning  ascribed  to  such  term  in
 Section

3.1(e).

“Rule  144”  means  Rule  144  promulgated  by  the  Commission  pursuant  to
 the

Securities  Act,  as  such  Rule  may  be  amended  from  time  to  time,  or
 any  similar  rule  or

regulation  hereafter  adopted  by  the  Commission  having  substantially  the
 same  effect  as

such Rule.

“Rule  424”  means  Rule  424  promulgated  by  the  Commission  pursuant  to
 the

Securities  Act,  as  such  Rule  may  be  amended  from  time  to  time,  or
 any  similar  rule  or

regulation  hereafter  adopted  by  the  Commission  having  substantially  the
 same  effect  as

such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(g).

“Securities” means the Draw Down Shares and the Shares.

“Securities  Act”  means  the  Securities  Act  of  1933,  as  amended,  and
 the  rules  and

regulations promulgated thereunder.

5





“Settlement”  shall  mean  the  delivery  of  the  Draw  Down  Shares  into  the
 Buyer’s

DTC account via DTC’s DWAC system in exchange for payment therefor.

“Settlement Date” shall have the meaning assigned to such term in Section
6.1(f).

“Shares”  shall  mean  the  shares  of  Common  Stock  delivered  to  the  Buyer
 at  the

Initial  Closing  and  any  additional  shares  of  Common  Stock  issued
 pursuant  to  Section

2.3.

“Subsidiary” shall have the meaning ascribed to such term in Section 3.1(a).

“Short  Sales”  shall  include  all  “short  sales”  as  defined  in  Rule  200
 of  Regulation

SHO under the Exchange Act.

“Subsidiary”  means  any  subsidiary  of  the  Company  as  set  forth  on
 Schedule

3.1(a).

“Trading  Day”  means  a  day  on  which  the  Common  Stock  is  traded  on  a
 Trading

Market.

“Trading   Market”   means   the   following   markets   or   exchanges   on
  which   the

Common  Stock  is  listed  or  quoted  for  trading  on  the  date  in
 question:  the  Nasdaq  Stock

Market,   the   New   York   Stock   Exchange,   NYSE   MKT   or   the   OTC
  Bulletin   Board,

OTCQX,  OTCQB  and  OTC  Pink  (provided  that  if  the  Company is  listed  on
 OTC  Pink  it

must maintain its SEC current reporting status).

“Transaction   Documents”   means    this   Agreement,    the   Registration
   Rights

Agreement  and  any  other  documents  or  agreements  executed  in  connection
 with  the

transactions contemplated hereunder.

ARTICLE II.

PURCHASE AND SALE



2.1

Purchase  and  Sale  of  Draw  Down  Shares.    Upon  the  terms  and  subject
 to  the

conditions  of  this  Agreement,  the  Company may  sell  and  issue  to  the
 Buyer  and  the  Buyer  shall

be   obligated   to   purchase   from   the   Company,   up   to   an
  aggregate   of   ten   million   Dollars

($10,000,000) worth of Common Stock (the “Commitment Amount”).



2.2

Initial  Closing.    The  execution  and  delivery  of  this  Agreement  and
 the  other

agreements  referred  to  herein  (the  “Initial  Closing”)  shall  take  place
 at  such  date  as  the  Buyer

and  the  Company  may  agree  upon  (the  “Initial  Closing  Date”).    Each
 party  shall  deliver  the

following documents, instruments and writings at or prior to the Initial
Closing:



(a)

the  Company  shall  deliver  or  cause  to  be  delivered  to  the   Buyer  the

following:



(i)

this Agreement duly executed by the Company;

6









(ii)

a  legal  opinion  of  Company  counsel  in  the  form  of  Exhibit  B

attached hereto;



(iii)

a  stock  certificate  evidencing  a  number  of  shares  of  Company's

Common  Stock  representing  immediately  post  issuance  9.99%  of  Company's

outstanding shares of Common Stock.



(iv)

the Registration Rights Agreement duly executed by the Company.



(b)

the  Buyer  shall  deliver  or  cause  to  be  delivered  to  the  Company  the

following:



(i)

this Agreement duly executed by the Buyer; and



(ii)

the Registration Rights Agreement duly executed by the Buyer.

2.3 Additional Shares.

(a)  After  the  Registration  Statement  to  be  filed  with  the  SEC
 pursuant  to  this

Agreement  goes  effective,  upon  reaching  a  market  cap  of  $800,000  or
 more  (and  should  by  the

time  the  Registration  Statement  becomes  effective such  market  cap  is
 reached,  then  immediately

upon effective notice from the SEC) the Company shall immediately issue to the
Buyer shares of

its Common Stock representing 9.99% of its outstanding shares of Common Stock
post issuance.

Should  the  Buyer  own  any  shares  of  the  Company's  Common  Stock  at  the
 time  of  issuance,  the

shares  already owned  by  the  Buyer  together  with  the  shares  to  be
 issued  pursuant  to  this  Section

2.3(a)   shall   represent   9.99%   of   the   Company's   outstanding  shares
  of   Common   Stock   post

issuance.  The  Buyer  shall  be  entitled  to  have  the  Company,  at  Buyer's
 sole  discretion,  delay  the

issuance of Common Stock pursuant to this Section 2.3(a) for a period not to
exceed 90 days.

(b)  After  the  Registration  Statement  to  be  filed  with  the  SEC
 pursuant  to  this

Agreement  goes effective, upon reaching a market cap of $2,000,000 or more (and
should by the

time  the  Registration  Statement  becomes  effective such  market  cap  is
 reached,  then  immediately

upon effective notice from the SEC) the Company shall immediately issue to the
Buyer shares of

its Common Stock representing 9.99% of its outstanding shares of Common Stock
post issuance.

Should  the  Buyer  own  any  shares  of  the  Company's  Common  Stock  at  the
 time  of  issuance,  the

shares  already owned  by  the  Buyer  together  with  the  shares  to  be
 issued  pursuant  to  this  Section

2.3(b)  shall  represent   9.99%  of  the   Company's   outstanding  shares  of
  Common  Stock  post

issuance.  The  Buyer  shall  be  entitled  to  have  the  Company,  at  Buyer's
 sole  discretion,  delay  the

issuance of Common Stock pursuant to this Section 2.3(b) for a period not to
exceed 90 days.

(c)  Should  by  the  time  the  Registration  Statement  to  be  filed  with
 the  SEC

pursuant  to  this  Agreement  becomes  effective,  a  market  cap  of
 $2,000,000  or  more  is  reached

then  the  Company  shall  immediately  upon  effective  notice  from  the  SEC
 issue  shares  of  its

Common  Stock  to  the  Buyer  in  accordance  with  Section  2.3(b)  above.
 The  Company shall  issue

additional  shares  of  Common  Stock  representing  $80,000  based  on  the
 Formula  Price  as  soon  as

the  Buyer  shall  notify  the  Company  that  such  issuance  shall  not
 result  in  its  ownership  of  more

than  9.99%  of  the  Company's  outstanding  shares  of  Common  Stock.  The
 Buyer  shall  be  entitled

7





to  have  the  Company,  at  Buyer's  sole  discretion,  delay  the  issuance
 of  Common  Stock  pursuant

to this Section 2.3(c) for a period not to exceed 90 days.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES



3.1

Representations  and  Warranties  of  the  Company.   Except  as  set  forth
 under  the

corresponding section  of  the  Disclosure Schedules,  which  Disclosure
Schedules  shall  be deemed

a part hereof and to qualify any representation or warranty otherwise made
herein to the extent of

such disclosure, the Company hereby makes the representations and warranties set
forth below to

the Buyer:



(a)

Subsidiaries.   All  of  the  direct  and  indirect  subsidiaries  of  the
 Company

are  set  forth  on  Schedule  3.1(a).   The  Company  owns,  directly  or
 indirectly,  all  of  the

capital  stock  or  other  equity interests  of  each  Subsidiary  free  and
 clear  of  any  Liens,  and

all the issued and outstanding shares of capital stock of each Subsidiary are
validly issued

and  are  fully  paid,  non-assessable  and  free  of  preemptive  and  similar
 rights  to  subscribe

for  or  purchase  securities.   If  the  Company  has  no  subsidiaries,  then
 all  other  references

in the Transaction Documents to the Subsidiaries or any of them will be
disregarded.



(b)

Organization    and    Qualification.

The   Company   and    each    of    the

Subsidiaries  is  an  entity duly incorporated  or  otherwise  organized,
 validly existing and  in

good  standing  under  the  laws  of  the  jurisdiction  of  its  incorporation
 or  organization  (as

applicable),  with  the  requisite  power  and  authority  to  own  and  use
 its  properties  and

assets  and  to  carry on  its  business  as  currently conducted.   Neither
 the  Company nor  any

Subsidiary is in violation or default of any of the  provisions of its
respective certificate or

articles  of  incorporation,  bylaws  or  other  organizational  or  charter
 documents.   Each  of

the  Company  and  the  Subsidiaries  is  duly  qualified  to  conduct  business
 and  is  in  good

standing  as  a  foreign  corporation  or  other  entity  in  each  jurisdiction
 in  which  the  nature

of  the  business  conducted  or  property  owned  by  it  makes  such
 qualification  necessary,

except  where  the  failure  to  be  so  qualified  or  in  good  standing,  as
 the  case  may be,  could

not  have  or  reasonably  be  expected  to  result  in  (i)  a  material
 adverse  effect  on  the

legality,  validity  or  enforceability  of  any  Transaction  Document,  (ii)
 a  material  adverse

effect  on  the  results  of  operations,  assets,  business,  prospects  or
 condition  (financial  or

otherwise)  of  the  Company  and  the  Subsidiaries,  taken  as  a  whole,  or
 (iii)  a  material

adverse  effect  on  the  Company’s  ability  to  perform  in  any  material
 respect  on  a  timely

basis  its  obligations  under  any  Transaction  Document  (any  of  (i),  (ii)
 or  (iii),  a  “Material

Adverse Effect”) and no  Proceeding has been instituted in any such jurisdiction
revoking,

limiting  or  curtailing  or  seeking  to  revoke,  limit  or  curtail  such
 power  and  authority  or

qualification.



(c)

Authorization;  Enforcement.    The  Company  has  the  requisite  corporate

power  and  authority  to  enter  into  and  to  consummate  the  transactions
 contemplated  by

each  of  the  Transaction  Documents  and  otherwise  to  carry  out  its
 obligations  hereunder

and thereunder.  The execution and delivery of each of the Transaction Documents
by the

Company  and  the  consummation  by  it   of  the  transactions  contemplated
 hereby  and

thereby  have  been  duly  authorized  by  all  necessary  action  on  the  part
 of  the  Company

8





and   no   further   action   is   required   by   the   Company,   its   board
  of   directors   or   its

stockholders   in   connection   therewith   other   than   in   connection
  with   the   Required

Approvals.   Each  Transaction  Document  has  been  (or upon  delivery will
 have been)  duly

executed  by  the  Company  and,  when  delivered  in  accordance  with  the
 terms  hereof  and

thereof,  will  constitute  the  valid  and  binding  obligation  of  the
 Company  enforceable

against  the  Company  in  accordance  with  its  terms  except  (i)  as
 limited  by   general

equitable  principles  and  applicable  bankruptcy,  insolvency,
 reorganization,  moratorium

and other laws of  general application affecting enforcement of creditors’
rights  generally,

(ii) as limited by laws relating to the availability of specific performance,
injunctive relief

or   other   equitable   remedies   and   (iii)   insofar   as   indemnification
  and   contribution

provisions may be limited by applicable law.



(d)

No Conflicts.  The execution, delivery and performance of the Transaction

Documents  by  the  Company,  the  issuance  and  sale  of  the  Draw  Down
 Shares  and  the

consummation   by   the   Company   of   the   other   transactions
  contemplated   hereby   and

thereby do  not  and will not (i)  conflict with or violate any provision of the
 Company’s  or

any Subsidiary’s  certificate  or  articles  of  incorporation,  bylaws  or
 other  organizational  or

charter  documents,  or  (ii)  conflict  with,  or  constitute  a  default  (or
 an  event  that  with

notice  or  lapse  of  time  or  both  would  become  a  default)  under,
 result  in  the  creation  of

any  Lien  upon  any  of  the  properties  or  assets  of  the  Company  or  any
 Subsidiary,  or  give

to  others  any  rights  of  termination,  amendment,  acceleration  or
 cancellation  (with  or

without  notice,  lapse  of  time  or  both)  of,  any  agreement,  credit
 facility,  debt  or  other

instrument    (evidencing    a    Company   or    Subsidiary   debt    or
   otherwise)    or    other

understanding  to  which  the  Company  or  any  Subsidiary  is  a  party  or
 by  which  any

property  or  asset  of  the  Company  or  any  Subsidiary  is  bound  or
 affected,  or  (iii)  subject

to   the   Required   Approvals,   conflict   with   or   result   in   a
 violation   of   any  law,   rule,

regulation,   order,   judgment,   injunction,   decree   or   other
  restriction   of   any   court   or

governmental  authority  to  which  the  Company  or  a  Subsidiary  is  subject
 (including

federal and state securities laws and regulations), or by which any property or
asset of the

Company  or  a  Subsidiary  is  bound  or  affected;  except  in  the  case  of
 each  of  clauses  (ii)

and (iii), such as could not have or reasonably be expected to result in a
Material Adverse

Effect.



(e)

Filings,  Consents  and  Approvals.   The  Company  is  not  required  to
 obtain

any  consent,  waiver,  authorization  or  order  of,  give  any  notice  to,
 or  make  any  filing  or

registration  with,  any  court  or  other  federal,  state,  local  or  other
 governmental  authority

or  other  Person  in  connection  with  the  execution,  delivery  and
 performance  by  the

Company  of  the  Transaction  Documents,  other  than  (i)  filings  required
 pursuant  to

Section  4.4  of  this  Agreement,  (ii)  the  filing  with  the  Commission  of
 the  Registration

Statement   and   any   amendments   or   supplements   thereto,   (iii)
  application(s)   to   each

applicable  Trading  Market  for  the  listing  of  the  Securities  for
 trading  thereon  in  the  time

and  manner  required  thereby,  and  (iv)  the  filing  of  Form  D  with  the
 Commission  and

such filings as are required to be made under applicable state securities laws
(collectively,

the “Required Approvals”).



(f)

Issuance  of  the  Securities.   The  Securities  are  duly  authorized  and,
 when

issued  and  paid  for  in  accordance  with  the  applicable  Transaction
 Documents,  will  be

9





duly and  validly issued,  fully paid  and  nonassessable,  free and  clear  of
 all  Liens  imposed

by  the  Company  other  than  restrictions  on  transfer  provided  for  in
 the  Transaction

Documents.     Capitalization.     The  capitalization   of   the   Company  is
  as   set   forth   on

Schedule  3.1(f).   The  Company  has  not  issued  any  capital  stock  since
 its  most  recently

filed  periodic  report  under  the  Exchange  Act,  other  than  pursuant  to
 the  exercise  of

employee  stock  options  under  the  Company’s  stock  option  plans,  the
 issuance  of  shares

of  Common  Stock  to  employees  pursuant  to  the  Company’s  employee  stock
 purchase

plan   and   pursuant   to   the   conversion   or   exercise   of   Common
  Stock   Equivalents

outstanding  as  of  the  date  of  the  most  recently  filed  periodic  report
 under  the  Exchange

Act.   No  Person  has  any  right  of  first  refusal,  preemptive  right,
 right  of  participation,  or

any  similar   right   to   participate   in   the   transactions   contemplated
  by  the  Transaction

Documents.   Except  as  a  result  of  the  purchase  and  sale  of  the
 Securities,  there  are  no

outstanding  options,  warrants,  script  rights  to  subscribe  to,  calls  or
 commitments  of  any

character  whatsoever  relating  to,  or  securities,  rights  or  obligations
 convertible  into  or

exercisable  or  exchangeable  for,  or  giving  any  Person  any  right  to
 subscribe  for  or

acquire,  any  shares  of  Common  Stock,  or  contracts,  commitments,
 understandings  or

arrangements  by which  the  Company or  any Subsidiary is  or  may become
 bound  to  issue

additional  shares  of  Common  Stock  or  Common  Stock  Equivalents.   The
 issuance  and

sale  of  the  Securities  will  not  obligate  the  Company to  issue  shares
 of  Common  Stock  or

other  securities  to  any  Person  (other  than  the  Buyer)  and  will  not
 result  in  a  right  of  any

holder  of  Company  securities  to  adjust  the  exercise,  conversion,
 exchange  or  reset  price

under   any  of   such   securities.   All   of   the   outstanding  shares   of
  capital   stock   of   the

Company   are   validly   issued,   fully   paid   and   nonassessable,   have
  been   issued   in

compliance with all federal and state securities laws, and none of such
outstanding shares

was  issued  in  violation  of  any  preemptive  rights  or  similar  rights  to
 subscribe  for  or

purchase  securities.   No  further  approval  or  authorization  of  any
 stockholder,  the  Board

of  Directors  of  the  Company  or  others  is  required  for  the  issuance
 and  sale  of  the

Securities.    There  are  no  stockholders  agreements,  voting  agreements  or
 other  similar

agreements  with  respect  to  the  Company’s  capital  stock  to  which  the
 Company is  a  party

or,   to   the   knowledge   of   the   Company,   between   or   among   any
  of   the   Company’s

stockholders.



(g)

SEC  Reports;  Financial  Statements.   The  Company  has  filed  all  reports,

schedules,  forms,  statements  and  other  documents  required  to  be  filed
 by  it  under  the

Securities  Act  and  the  Exchange  Act,  including  pursuant  to  Section
 13(a)  or  15(d)

thereof,  for  the  two   years  preceding  the  date  hereof  (or  such
 shorter  period  as  the

Company   was   required   by   law   or   regulation   to   file   such
  material)   (the   foregoing

materials, including the exhibits thereto and documents incorporated by
reference therein,

being  collectively  referred  to  herein  as  the  “SEC  Reports”)  on  a
 timely  basis  or  has

received a valid extension of such time of filing and has filed any such SEC
Reports prior

to  the  expiration  of  any  such  extension.   As  of  their  respective
 dates,  the  SEC  Reports

complied  in  all  material  respects  with  the  requirements  of  the
 Securities  Act  and  the

Exchange  Act,  as  applicable,  and  none  of  the  SEC  Reports,  when  filed,
 contained  any

untrue statement  of  a  material  fact  or  omitted  to  state  a material
 fact  required  to  be stated

therein   or   necessary   in   order   to   make   the   statements   therein,
  in   the   light   of   the

circumstances  under  which  they were  made,  not  misleading.   The  financial
 statements  of

the Company included in the SEC Reports comply in all material respects with
applicable

10





accounting  requirements  and  the  rules  and  regulations  of  the  Commission
 with  respect

thereto  as  in  effect  at  the  time  of  filing.   Such  financial
 statements  have  been  prepared  in

accordance  with  United  States  generally  accepted  accounting  principles
 applied  on  a

consistent  basis  during  the  periods  involved  (“GAAP”),  except  as  may
 be  otherwise

specified  in  such  financial  statements  or  the  notes  thereto  and  except
 that  unaudited

financial  statements  may  not  contain  all  footnotes  required  by  GAAP,
 and  fairly  present

in   all   material   respects   the   financial   position   of   the   Company
 and   its   consolidated

subsidiaries as of and for the dates thereof and the results of operations and
cash flows for

the   periods   then   ended,   subject,   in   the   case   of   unaudited
  statements,   to   normal,

immaterial, year-end audit adjustments.



(h)

Material   Changes;   Undisclosed   Events,   Liabilities   or   Developments.

Since the  date  of  the  latest  audited  financial  statements  included
 within  the  SEC  Reports,

except  as  specifically  disclosed  in  a  subsequent  SEC  Report,  (i)  there
 has  been  no  event,

occurrence  or  development  that  has  had  or  that  could  reasonably  be
 expected  to  result  in

a Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or

otherwise)  other  than  (A)  trade  payables  and  accrued  expenses  incurred
 in  the  ordinary

course  of  business  consistent  with  past  practice  and  (B)  liabilities
 not  required  to  be

reflected  in  the  Company’s  financial  statements  pursuant  to  GAAP  or
 disclosed  in  filings

made  with  the  Commission,  (iii)  the  Company  has  not  altered  its
 method  of  accounting,

(iv)  the  Company  has  not  declared  or  made  any  dividend  or
 distribution  of  cash  or  other

property to  its  stockholders  or  purchased,  redeemed  or  made  any
agreements  to  purchase

or  redeem  any  shares  of  its  capital  stock  and  (v)  the  Company  has
 not  issued  any  equity

securities  to  any  officer,  director  or  Affiliate,  except  pursuant  to
 existing  Company stock

option  plans.   The  Company  does  not  have  pending  before  the  Commission
 any  request

for  confidential  treatment  of  information.    Except  for  the  issuance  of
 the  Securities

contemplated  by  this  Agreement  or  as  set  forth  on  Schedule  3.1(h),  no
 event,  liability  or

development  has  occurred  or  exists  with  respect  to  the  Company  or  its
 Subsidiaries  or

their  respective  business,  properties,  operations  or  financial  condition,
 that  would  be

required  to  be  disclosed  by the  Company under  applicable  securities  laws
 at  the  time  this

representation is made that has not been publicly disclosed at least 1 Trading
Day prior to

the date that this representation is made.



(i)

Litigation.  There is no action, suit, inquiry, notice of violation, proceeding

or  investigation  pending  or,  to  the  knowledge  of  the  Company,
 threatened  against  or

affecting  the  Company,  any  Subsidiary  or  any  of  their  respective
 properties  before  or  by

any   court,   arbitrator,   governmental   or   administrative   agency  or
  regulatory   authority

(federal,  state,  county,  local  or  foreign)  (collectively,  an  “Action”)
 which  (i)  adversely

affects  or  challenges  the  legality,  validity  or  enforceability  of  any
 of  the  Transaction

Documents  or  the  Securities  or  (ii)  could,  if  there  were  an
 unfavorable  decision,  have  or

reasonably be  expected  to  result  in  a  Material  Adverse  Effect.   Neither
 the  Company nor

any  Subsidiary,  nor  any  director  or  officer  thereof,  is  or  has  been
 the  subject  of  any

Action  involving  a  claim  of  violation  of  or  liability  under  federal
 or  state  securities  laws

or  a  claim  of  breach  of  fiduciary  duty.   There  has  not  been,  and  to
 the  knowledge  of  the

Company,  there  is  not  pending  or  contemplated,  any  investigation  by
 the  Commission

involving the Company or any current or former director or officer of the
 Company.   The

Commission  has  not  issued  any  stop  order  or  other  order  suspending
 the  effectiveness  of

11





any  registration  statement  filed  by  the  Company  or  any  Subsidiary
 under  the  Exchange

Act or the Securities Act.



(j)

Labor  Relations.   No  material  labor  dispute  exists  or,  to  the
 knowledge  of

the  Company,  is  imminent  with  respect  to  any  of  the  employees  of  the
 Company  which

could  reasonably  be  expected  to  result  in  a  Material  Adverse  Effect.
    None  of  the

Company’s  or  its  Subsidiaries’  employees  is  a  member  of  a  union  that
 relates  to  such

employee’s  relationship  with  the  Company,  and  neither  the  Company  or
 any  of  its

Subsidiaries  is  a  party  to  a  collective  bargaining  agreement,  and  the
 Company  and  its

Subsidiaries  believe  that  their  relationships  with  their  employees  are
 good.   No  executive

officer,  to  the  knowledge  of  the  Company,  is,  or  is  now  expected  to
 be,  in  violation  of

any  material  term  of  any  employment  contract,  confidentiality,
 disclosure  or  proprietary

information agreement or non-competition agreement, or any other contract or
agreement

or any restrictive  covenant, and the continued  employment of  each such
 executive officer

does  not  subject  the  Company  or  any  of  its  Subsidiaries  to  any
 liability  with  respect  to

any  of  the  foregoing  matters.   The  Company  and  its  Subsidiaries  are
 in  compliance  with

all  U.S.  federal,  state,  local  and  foreign  laws  and  regulations
 relating  to  employment  and

employment  practices,  terms  and  conditions  of  employment  and  wages  and
 hours,  except

where   the   failure   to   be   in   compliance   could   not,   individually
 or   in   the   aggregate,

reasonably be expected to have a Material Adverse Effect.



(k)

Compliance.    Neither  the  Company  nor  any  Subsidiary  (i)  is  in  default

under  or  in  violation  of  (and  no  event  has  occurred  that  has  not
 been  waived  that,  with

notice  or  lapse  of  time  or  both,  would  result  in  a  default  by  the
 Company  or  any

Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that

it is in default under or that it is in violation of, any indenture, loan or
credit agreement or

any  other  agreement  or  instrument  to  which  it  is  a  party  or  by
 which  it  or  any  of  its

properties  is  bound  (whether  or  not  such  default  or  violation  has
 been  waived),  (ii)  is  in

violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been

in  violation  of  any  statute,  rule  or  regulation  of  any  governmental
 authority,  including

without  limitation  all  foreign,  federal,  state  and  local  laws
 applicable  to  its  business  and

all  such  laws  that  affect  the  environment,  except  in  each  case  as
 could  not  have  or

reasonably be expected to result in a Material Adverse Effect.



(l)

Regulatory   Permits.     The   Company   and   the   Subsidiaries   possess
  all

certificates,  authorizations  and  permits  issued  by  the  appropriate
 federal,  state,  local  or

foreign   regulatory   authorities   necessary   to   conduct   their
  respective   businesses   as

described  in  the  SEC  Reports,  except  where  the  failure to  possess  such
 permits  could  not

have   or   reasonably   be   expected   to   result   in   a   Material
  Adverse   Effect   (“Material

Permits”),  and  neither  the  Company  nor  any  Subsidiary  has  received  any
 notice  of

proceedings relating to the revocation or modification of any Material Permit.



(m)

Title   to   Assets.     The   Company   and   the   Subsidiaries   have   good
  and

marketable  title  in  fee  simple  to  all  real  property  owned  by  them
 that  is  material  to  the

business  of  the  Company  and  the  Subsidiaries  and  good  and  marketable
 title  in  all

personal property owned  by them that is material  to the business of the
 Company and  the

Subsidiaries, in each case free and clear of all Liens, except for Liens as do
not materially

12





affect  the  value  of  such  property  and  do  not  materially  interfere
 with  the  use  made  and

proposed to be made of such property by the Company and the Subsidiaries and
Liens for

the  payment  of  federal,  state  or  other  taxes,  the  payment  of  which
 is  neither  delinquent

nor   subject   to   penalties.     Any  real   property   and   facilities
  held   under   lease   by  the

Company  and  the  Subsidiaries  are  held  by  them  under  valid,  subsisting
 and  enforceable

leases with which the Company and the Subsidiaries are in compliance.



(n)

Patents and Trademarks.  The Company and the Subsidiaries have, or have

rights  to  use,  all  patents,  patent  applications,  trademarks,  trademark
 applications,  service

marks,  trade  names,  trade  secrets,  inventions,  copyrights,  licenses  and
 other  intellectual

property  rights  and  similar  rights  necessary  or  material  for  use  in
 connection  with  their

respective  businesses  as  described  in  the  SEC  Reports  and  which  the
 failure  to  so  have

could  have  a  Material  Adverse  Effect  (collectively,  the  “Intellectual
 Property  Rights”).

Neither the Company nor any Subsidiary has received a  notice (written or
 otherwise) that

the  Intellectual  Property  Rights  used  by  the  Company  or  any  Subsidiary
 violates  or

infringes  upon  the  rights  of  any  Person.    To  the  knowledge  of  the
 Company,  all  such

Intellectual  Property  Rights  are  enforceable  and  there  is  no  existing
 infringement  by

another   Person   of   any   of   the   Intellectual   Property   Rights.
    The   Company   and   its

Subsidiaries    have    taken    reasonable    security    measures    to
   protect    the    secrecy,

confidentiality  and  value  of  all  of  their  intellectual  properties,
 except  where  failure  to  do

so  could  not,  individually  or  in  the  aggregate,  reasonably  be  expected
 to  have  a  Material

Adverse Effect.



(o)

Insurance.   The  Company  and  the  Subsidiaries  are  insured  by  insurers
 of

recognized  financial  responsibility  against  such  losses  and  risks  and
 in  such  amounts  as

are  prudent  and  customary  in  the  businesses  in  which  the  Company  and
 the  Subsidiaries

are  engaged,  including,  but  not  limited  to,  directors  and  officers
 insurance  coverage  at

least  equal  to  $5,000,000.   Neither  the  Company  nor  any  Subsidiary  has
 any  reason  to

believe  that  it  will  not  be  able  to  renew  its  existing  insurance
 coverage  as  and  when  such

coverage  expires  or  to  obtain  similar  coverage  from  similar  insurers
 as  may be  necessary

to continue its business without a significant increase in cost.



(p)

Transactions  With  Affiliates  and  Employees.    Except  as  set  forth  in
 the

SEC  Reports,  none  of  the  officers  or  directors  of  the  Company  and,
 to  the  knowledge  of

the   Company,   none   of   the   employees   of   the   Company  is
  presently  a  party  to   any

transaction  with  the  Company  or  any  Subsidiary  (other  than  for
 services  as  employees,

officers  and  directors),  including any contract,  agreement  or  other
 arrangement  providing

for the  furnishing of  services  to  or  by,  providing  for  rental  of  real
 or  personal  property to

or   from,   or   otherwise   requiring   payments   to   or   from   any
 officer,   director   or   such

employee or, to the knowledge of the Company,  any entity in which any officer,
director,

or  any  such  employee  has  a  substantial  interest  or  is  an  officer,
 director,  trustee  or

partner,  in  each  case  in  excess  of  $60,000  other  than  (i)  for
 payment  of  salary  or

consulting  fees  for  services  rendered,  (ii)  reimbursement  for  expenses
 incurred  on  behalf

of  the  Company  and  (iii)  for  other  employee  benefits,  including  stock
 option  agreements

under any stock option plan of the Company.

13









(q)

Sarbanes-Oxley;   Internal   Accounting   Controls.     The   Company   is   in

material  compliance  with  all  provisions  of  the  Sarbanes-Oxley  Act  of
 2002  which  are

applicable  to  it  as  of  the  Closing  Date.   The  Company  and  the
 Subsidiaries  maintain  a

system  of  internal  accounting  controls  sufficient  to  provide  reasonable
 assurance  that  (i)

transactions   are   executed   in   accordance   with   management’s   general
  or   specific

authorizations,   (ii)   transactions   are   recorded   as   necessary   to
  permit   preparation   of

financial  statements  in  conformity  with  GAAP  and  to  maintain  asset
 accountability,  (iii)

access  to  assets  is  permitted  only  in  accordance  with  management’s
 general  or  specific

authorization,   and   (iv)   the   recorded   accountability   for   assets
  is   compared   with   the

existing  assets  at  reasonable  intervals  and  appropriate  action  is  taken
 with  respect  to  any

differences.  The  Company has  established  disclosure controls  and
 procedures  (as  defined

in  Exchange  Act  Rules  13a-15(e)  and  15d-15(e))  for  the  Company  and
 designed  such

disclosure  controls  and  procedures  to  ensure  that  information  required
 to  be  disclosed  by

the  Company  in  the  reports  it  files  or  submits  under  the  Exchange
 Act  is  recorded,

processed,    summarized    and    reported,    within    the    time    periods
   specified    in    the

Commission’s  rules  and  forms.   The  Company’s  certifying  officers  have
 evaluated  the

effectiveness  of  the  Company’s  disclosure  controls  and  procedures  as  of
 the  end  of  the

period  covered  by the  Company’s  most  recently filed  periodic  report
 under  the  Exchange

Act (such date, the “Evaluation Date”).  The Company presented in its most
recently filed

periodic  report  under  the  Exchange  Act  the  conclusions  of  the
 certifying  officers  about

the  effectiveness  of  the  disclosure  controls  and  procedures  based  on
 their  evaluations  as

of  the  Evaluation  Date.   Since  the  Evaluation  Date,  there  have  been
 no  changes  in  the

Company’s  internal  control  over  financial  reporting  (as  such  term  is
 defined  in  the

Exchange  Act)  that  has  materially  affected,  or  is  reasonably  likely  to
 materially  affect,

the Company’s internal control over financial reporting.



(r)

Certain  Fees.  Any  brokerage  or  finder’s  fees  or  commissions  that  are,
 or

will  be,  payable  by  the  Company  to  any  broker,  financial  advisor  or
 consultant,  finder,

placement agent, investment banker, bank or other Person  with respect to the
transactions

contemplated  by the  Transaction  Documents  shall  be borne solely by the
 Company.   The

Buyer  shall  have  no  obligation  with  respect  to  any  fees  or  with
 respect  to  any  claims

made by or on  behalf of  other Persons for fees of  a  type contemplated in
this Section that

may   be   due   in   connection   with   the   transactions   contemplated   by
  the   Transaction

Documents.



(s)

Private  Placement.  Assuming  the  accuracy  of  the  Buyer  representations

and warranties set forth in Section 3.2, no registration under the Securities
Act is required

for  the  offer  and  sale  of  the  Securities  by  the  Company  to  the
 Buyer  as  contemplated

hereby.  The  issuance  and  sale  of  the  Securities  hereunder  does  not
 contravene  the  rules

and regulations of the Trading Market.



(t)

Investment  Company.  The  Company is  not,  and  is  not  an  Affiliate  of,
 and

immediately  after  receipt  of  payment  for  the  Securities,  will  not  be
 or  be  an  Affiliate  of,

an  “investment  company”  within  the  meaning  of  the  Investment  Company
 Act  of  1940,

as  amended.    The  Company  shall  conduct  its  business  in  a  manner  so
 that  it  will  not

become subject to the Investment Company Act.

14









(u)

Registration  Rights.    Other  than  the  Buyer,  no  Person  has  any  right
 to

cause  the  Company to  effect  the  registration  under  the  Securities  Act
 of  any  securities  of

the Company.



(v)

Listing  and  Maintenance  Requirements.   The  Company’s  Common  Stock

is  registered  pursuant  to  Section  12(b)  or  12(g)  of  the  Exchange  Act,
 and  the  Company

has  taken  no  action  designed  to,  or  which  to  its  knowledge  is  likely
to  have  the  effect  of,

terminating  the  registration  of  the  Common  Stock  under  the  Exchange
 Act  nor  has  the

Company  received  any  notification  that  the  Commission  is  contemplating
 terminating

such  registration.    The  Company  has  not,  in  the  12  months  preceding
 the  date  hereof,

received  notice  from  any  Trading  Market  on  which  the  Common  Stock  is
 or  has  been

listed  or  quoted  to  the  effect  that  the  Company  is  not  in  compliance
 with  the  listing  or

maintenance  requirements  of  such  Trading  Market.  The  Company  is,  and
 has  no  reason

to  believe  that  it  will  not  in  the  foreseeable  future  continue  to
 be,  in  compliance  with  all

such listing and maintenance requirements.



(w)

Application  of  Takeover  Protections.    The  Company  and  its  Board  of

Directors  have  taken  all  necessary  action,  if  any,  in  order  to  render
 inapplicable  any

control  share  acquisition,  business  combination,  poison  pill  (including
 any  distribution

under  a  rights  agreement)  or  other  similar  anti-takeover  provision
 under  the  Company’s

Certificate  of  Incorporation  (or  similar  charter  documents)  or  the  laws
 of  its  state  of

incorporation that is or could become applicable to the  Buyer as  a result of
the  Buyer and

the  Company  fulfilling  their  obligations  or  exercising  their  rights
 under  the  Transaction

Documents,  including  without  limitation  as  a  result  of  the  Company’s
 issuance  of  the

Securities and the Buyer’s ownership of the Securities.



(x)

Disclosure.   Except  with  respect  to  the  material  terms  and  conditions
 of

the  transactions  contemplated  by  the  Transaction  Documents,  the  Company
 confirms

that,  neither  it  nor  any other Person  acting on  its  behalf  has  provided
 any of  the  Buyer  or

their   agents   or   counsel   with   any   information   that   it   believes
  constitutes   or   might

constitute  material,  non-public  information.     The  Company  understands
 and  confirms

that  the  Buyer  will  rely  on  the  foregoing  representation  in  effecting
 transactions  in

securities  of  the  Company.   All  disclosure  furnished  by  or  on  behalf
 of  the  Company  to

the Buyer  regarding the  Company, its business  and the transactions
contemplated hereby,

including the  Disclosure  Schedules  to  this  Agreement,  with  respect  to
 the  representations

and  warranties  made  herein  are  true  and  correct  with  respect  to  such
 representations  and

warranties  and  do  not  contain  any untrue  statement  of  a  material  fact
 or  omit  to  state  any

material  fact  necessary  in  order  to  make  the  statements  made  therein,
 in  light  of  the

circumstances   under   which   they   were   made,   not   misleading.   The
  press   releases

disseminated  by  the  Company  during  the  twelve  months  preceding  the
 date  of  this

Agreement  taken  as  a  whole  do  not  contain  any  untrue  statement  of  a
 material  fact  or

omit to state a material fact required to be stated therein or necessary in
order to make the

statements,  in  light  of  the  circumstances  under  which  they  were  made
 and  when  made,

not  misleading.   The  Company  acknowledges  and  agrees  that  the  Buyer
 neither  makes

nor   has   made   any   representations   or   warranties   with   respect   to
  the   transactions

contemplated hereby other than those specifically set forth in Section 3.2
hereof.

15









(y)

No    Integrated    Offering.    Assuming    the    accuracy    of    the
   Buyer’s

representations  and  warranties  set  forth  in  Section  3.2,  neither  the
 Company,  nor  any  of

its  affiliates,  nor  any  Person  acting  on  its  or  their  behalf  has,
 directly  or  indirectly,  made

any  offers  or  sales  of  any  security  or  solicited  any  offers  to  buy
 any  security,  under

circumstances  that  would  cause  this  offering  of  the  Securities  to  be
 integrated  with  prior

offerings   by   the   Company   for   purposes   of   the   Securities   Act
  or   any   applicable

shareholder  approval  provisions  of  any  Trading  Market  on  which  any of
 the  securities  of

the Company are listed or designated.



(z)

Solvency.    Based  on  the  financial  condition  of  the  Company  as  of  the

Closing  Date  after  giving  effect  to  the  receipt  by  the  Company  of
 the  proceeds  from  the

sale  of  the  Securities  hereunder,  (i)  the  fair  saleable  value  of  the
 Company’s  assets

exceeds  the  amount  that  will  be  required  to  be  paid  on  or  in
 respect  of  the  Company’s

existing debts and other liabilities (including known contingent liabilities) as
they mature;

(ii)  the  Company’s  assets  do  not  constitute  unreasonably  small  capital
 to  carry  on  its

business  as  now  conducted  and  as  proposed  to  be  conducted  including
 its  capital  needs

taking  into  account  the  particular  capital  requirements  of  the  business
 conducted  by  the

Company, and projected capital requirements and capital availability thereof;
and (iii) the

current  cash  flow  of  the  Company,  together  with  the  proceeds  the
 Company  would

receive,  were  it  to  liquidate  all  of  its  assets,  after  taking  into
 account  all  anticipated  uses

of  the  cash,  would  be  sufficient  to  pay  all  amounts  on  or  in
 respect  of  its  liabilities  when

such  amounts  are  required  to  be  paid.    The  Company  does  not  intend
 to  incur  debts

beyond  its  ability  to  pay  such  debts  as  they  mature  (taking  into
 account  the  timing  and

amounts  of  cash  to  be  payable  on  or  in  respect  of  its  debt).    The
 Company  has  no

knowledge  of  any  facts  or  circumstances  which  lead  it  to  believe  that
 it  will  file  for

reorganization   or   liquidation   under   the   bankruptcy   or
  reorganization   laws   of   any

jurisdiction  within  one  year  from  the  Closing  Date.   The  SEC  Reports
 set  forth  as  of  the

dates  thereof  all  outstanding  secured  and  unsecured  Indebtedness  of  the
 Company or  any

Subsidiary,  or  for  which  the  Company  or  any  Subsidiary  has
 commitments.    For  the

purposes  of  this  Agreement,  “Indebtedness”  shall  mean  (a)  any
 liabilities  for  borrowed

money  or  amounts  owed  in  excess  of   $150,000  (other  than  trade
 accounts  payable

incurred  in  the  ordinary  course  of  business),  (b)  all  guaranties,
 endorsements  and  other

contingent  obligations  in  respect  of  Indebtedness  of  others,  whether  or
 not  the  same  are

or  should  be  reflected  in  the  Company’s  balance  sheet  (or  the  notes
 thereto),  except

guaranties  by  endorsement  of  negotiable  instruments  for  deposit  or
 collection  or  similar

transactions  in  the  ordinary  course  of  business;  and  (c)  the  present
 value  of  any  lease

payments in excess of $150,000 due under leases required to be capitalized in
accordance

with  GAAP.   Neither  the  Company  nor  any  Subsidiary  is  in  default  with
 respect  to  any

Indebtedness.

(aa)      Tax  Status.    Except  for  matters  that  would  not,  individually
 or  in  the

aggregate,  have  or  reasonably  be  expected  to  result  in  a  Material
 Adverse  Effect,  the

Company  and  each  Subsidiary  has  filed  all  necessary  federal,  state  and
 foreign  income

and  franchise  tax  returns  and  has  paid  or  accrued  all  taxes  shown  as
 due  thereon,  and  the

Company  has  no  knowledge  of  a  tax  deficiency  which  has  been  asserted
 or  threatened

against the Company or any Subsidiary.

16





(bb)      No  General  Solicitation.   Neither  the  Company  nor  any  person
 acting  on

behalf  of  the  Company  has  offered  or  sold  any  of  the  Securities  by
 any  form  of  general

solicitation  or  general  advertising.   The  Company  has  offered  the
 Securities  for  sale  only

to the Buyer.

(cc)      Foreign Corrupt Practices.   Neither the Company,  nor to the
 knowledge of

the Company, any agent  or other person acting on  behalf of the Company,  has
(i) directly

or  indirectly,  used  any  funds  for  unlawful  contributions,  gifts,
 entertainment  or  other

unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful

payment  to  foreign  or  domestic  government  officials  or  employees  or  to
 any  foreign  or

domestic  political  parties  or  campaigns  from  corporate  funds,  (iii)
 failed  to  disclose  fully

any  contribution  made  by  the  Company  (or  made  by  any  person  acting
 on  its  behalf  of

which  the  Company  is  aware)  which  is    in  violation  of  law,  or  (iv)
 violated  in  any

material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

(dd)      Accountants.     The   Company’s   accountants   are   set   forth
  on   Schedule

3.1(dd)   of   the   Disclosure   Schedule.      To   the   knowledge   of   the
  Company,   such

accountants,  who  the  Company  expects  will  express  their  opinion  with
 respect  to  the

financial  statements  to  be  included  in  the  Company’s  Annual  Report  on
 Form  10-K  for

the  year  ending  December  31,  2014,  are  a  registered  public  accounting
 firm  as  required

by the Exchange Act.



(ee)      Acknowledgment   Regarding   Buyer’s   Purchase   of   Securities.

The

Company  acknowledges  and  agrees  that  the  Buyer  is  acting  solely  in
 the  capacity  of  an

arm’s  length  Buyer  with  respect  to  the  Transaction  Documents  and  the
 transactions

contemplated  thereby.   The  Company  further  acknowledges  that  the  Buyer
 is  not  acting

as  a  financial  advisor  or  fiduciary  of  the  Company  (or  in  any
 similar  capacity)  with

respect  to  the  Transaction  Documents  and  the  transactions  contemplated
 thereby and  any

advice given by the  Buyer or  any of its respective representatives or agents
in connection

with  the  Transaction  Documents  and  the  transactions  contemplated  thereby
 is  merely

incidental  to  the  Buyer’s  purchase  of  the  Securities.   The  Company
 further  represents  to

the  Buyer  that  the  Company’s  decision  to  enter  into  this  Agreement
  and  the  other

Transaction  Documents  has  been  based  solely  on  the  independent
 evaluation  of  the

transactions contemplated hereby by the Company and its representatives.



(ff)

Manipulation  of  Price.   The  Company  has  not,  and  to  its  knowledge  no

one  acting  on  its  behalf  has,  (i)  taken,  directly or  indirectly,  any
action  designed  to  cause

or  to  result  in  the  stabilization  or  manipulation  of  the  price  of
 any  security  of  the

Company  to  facilitate  the  sale  or  resale  of  any  of  the  Securities,
 (ii)  sold,  bid  for,

purchased, or, paid any compensation for soliciting purchases of, any of the
Securities, or

(iii)  paid  or  agreed  to  pay  to  any  person  any  compensation  for
 soliciting  another  to

purchase  any  other  securities  of  the  Company,  other  than,  in  the  case
 of  clauses  (ii)  and

(iii),   compensation   paid   to   the   Company’s   placement   agent   in
  connection   with   the

placement of the Securities.

(gg)      Acknowledgement  Regarding  Buyer’s  Trading  Activity.   Anything  in
 this

Agreement  or  elsewhere  herein  to  the  contrary  notwithstanding,  it  is
 understood  and

17





acknowledged by the Company that Buyer has neither been asked to agree, nor has
Buyer

agreed,  to  desist  from  purchasing  or  selling  long  securities  of  the
 Company,  including,

without limitation, during the periods that the value of the Draw Down Shares
deliverable

in  connection  with  a  Draw  Down  are  being  determined.   The  Company
 acknowledges

that  such  aforementioned  activities  do  not  constitute  a  breach  of  any
 of  the  Transaction

Documents.



3.2

Representations   and   Warranties   of   the   Buyer.     Buyer   hereby
 represents   and

warrants as of the date hereof and as of each Closing Date to the Company as
follows:



(a)

Organization;   Authority.     Buyer   is   an   entity   duly   organized,
  validly

existing  and  in  good  standing  under  the  laws  of  the  jurisdiction  of
 its  organization  with

full  right,  corporate  or  partnership  power  and  authority  to  enter  into
 and  to  consummate

the  transactions  contemplated  by  the  Transaction  Documents  and  otherwise
 to  carry  out

its obligations  hereunder and thereunder. The execution,  delivery and
performance by the

Buyer  of  the  transactions  contemplated  by  this  Agreement  have  been
 duly  authorized  by

all  necessary  corporate  or  similar  action  on  the  part  of  the  Buyer.
   Each  Transaction

Document to which it is a party has been duly executed by the Buyer, and when
delivered

by  the  Buyer  in  accordance  with  the  terms  hereof,  will  constitute  the
 valid  and  legally

binding  obligation  of  the  Buyer,  enforceable  against  it  in  accordance
 with  its  terms,

except   (i)   as   limited   by   general   equitable   principles   and
  applicable   bankruptcy,

insolvency,  reorganization,  moratorium  and  other  laws  of  general
 application  affecting

enforcement   of   creditors’   rights   generally,   (ii)   as   limited   by
  laws   relating   to   the

availability of  specific  performance,  injunctive  relief or  other equitable
 remedies  and  (iii)

insofar as indemnification and contribution provisions may be limited by
applicable law.



(b)

Own   Account.      Buyer   understands   that   the   Shares   are
  “restricted

securities”  and  have  not  been  registered  under  the  Securities  Act  or
 any  applicable  state

securities  law  and  is  acquiring the  Shares   as  principal  for its  own
 account  and  not  with  a

view  to  or  for  distributing  or  reselling  such  Shares  or  any  part
 thereof  in  violation  of  the

Securities   Act   or   any   applicable   state   securities   law,   has   no
  present   intention   of

distributing  any  of  such  Shares  in  violation  of  the  Securities  Act  or
 any  applicable  state

securities  law  and  has  no  direct  or  indirect  arrangement  or
 understandings  with  any other

persons  to  distribute  or  regarding  the  distribution  of  such  Shares  in
 violation  of  the

Securities  Act  or  any applicable  state  securities  law  (this
 representation  and  warranty not

limiting  the  Buyer’s  right  to  sell  the  Securities  pursuant  to  the
 Registration  Statement  or

otherwise  in  compliance  with  applicable  federal  and  state  securities
 laws).    Buyer  is

acquiring the Shares hereunder in the ordinary course of its business.



(c)

Buyer  Status.   At the time the  Buyer was  offered  the Shares,  it was,  and
at

the  date  hereof  it  is,  and  90  days  following  the  Initial  Closing,  it
 will  be  either:  (i)  an

“accredited  investor”  as  defined  in  Rule  501  under  the  Securities  Act
 or  (ii)  a  “qualified

institutional buyer” as defined in Rule 144A(a) under the Securities Act



(d)

Experience    of    Buyer.    Buyer,    either    alone    or    together
   with    its

representatives,   has   such   knowledge,   sophistication   and   experience
  in   business   and

financial  matters  so  as  to  be  capable  of  evaluating  the  merits  and
 risks  of  the  prospective

18





investment in the Securities, and has so evaluated the merits and risks of such
investment.

Buyer  is  able  to  bear  the  economic  risk  of  an  investment  in  the
 Securities  and,  at  the

present time, is able to afford a complete loss of such investment.



(e)

General  Solicitation.   Buyer  is  not  purchasing  the  Securities  as  a
 result  of

any   advertisement,   article,   notice   or   other   communication
  regarding   the   Securities

published  in  any  newspaper,  magazine  or  similar  media  or  broadcast
 over  television  or

radio   or   presented   at   any   seminar   or   any   other   general
  solicitation   or   general

advertisement.



(f)

Short  Sales  and  Confidentiality  Prior  to  the  Date  Hereof.   Other  than
 the

transaction  contemplated  hereunder,  the  Buyer  has  not  directly  or
 indirectly,  nor  has  any

Person acting on behalf of or pursuant to any understanding with  the Buyer,
executed any

disposition,  including  Short  Sales, in  the  securities  of  the  Company
 during  the  period

commencing  from  the  time  that  the  Buyer  first  received  a  term  sheet
 (written  or  oral)

from the Company or any other Person setting forth the material terms of the
transactions

contemplated  hereunder  until  the  date  hereof  (“Discussion  Time”).
  Notwithstanding  the

foregoing, if the Buyer is  a multi-managed investment vehicle whereby separate
portfolio

managers manage separate portions of  the Buyer's  assets and the portfolio
managers have

no   direct   knowledge   of   the   investment   decisions   made   by   the
  portfolio   managers

managing  other  portions  of  the  Buyer's  assets,  the  representation  set
 forth  above  shall

only  apply  with  respect  to  the  portion  of  assets  managed  by  the
 portfolio  manager  that

made  the  investment  decision  to  purchase  the  Securities  covered  by
 this  Agreement.

Other  than  to  other  Persons  party  to  this  Agreement,  the  Buyer  has
 maintained  the

confidentiality of  all  disclosures  made  to  it  in  connection  with  this
 transaction  (including

the existence and terms of this transaction).

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES



4.1

Transfer Restrictions.



(a)

The  Securities  may  only  be  disposed  of  in  compliance  with  state  and

federal  securities  laws.   In  connection  with  any  transfer  of  Securities
 other  than  pursuant

to an effective registration statement or Rule 144, to the Company or to an
 affiliate of  the

Buyer  or  in  connection  with  a  pledge  as  contemplated  in  Section
 4.1(b),  the  Company

may  require  the  transferor  thereof  to  provide  to  the  Company  an
 opinion  of  counsel

selected  by  the  transferor  and  reasonably  acceptable  to  the  Company,
 the  form  and

substance  of  which  opinion  shall  be reasonably satisfactory to  the
 Company,  to  the  effect

that  such  transfer  does  not  require  registration  of  such  transferred
 Securities  under  the

Securities Act.   As a condition of transfer, any such transferee shall agree in
writing to be

bound  by  the  terms  of  this  Agreement  and  shall  have  the  rights  of
 the  Buyer  under  this

Agreement and the Registration Rights Agreement, as to issued Securities only.



(b)

The  Buyer  agrees  to  the  imprinting,  so  long  as  is  required  by this
 Section

4.1, of a legend on any of the Securities in the following form:

19





THESE    SECURITIES    HAVE    NOT    BEEN    REGISTERED    WITH    THE

SECURITIES   AND   EXCHANGE   COMMISSION   OR   THE   SECURITIES

COMMISSION  OF  ANY  STATE  IN  RELIANCE  UPON  AN  EXEMPTION

FROM   REGISTRATION   UNDER   THE   SECURITIES   ACT   OF   1933,   AS

AMENDED  (THE  “SECURITIES  ACT”),  AND,  ACCORDINGLY,  MAY  NOT

BE   OFFERED    OR   SOLD   EXCEPT   PURSUANT   TO   AN   EFFECTIVE

REGISTRATION    STATEMENT    UNDER    THE    SECURITIES    ACT    OR

PURSUANT    TO    AN    AVAILABLE    EXEMPTION    FROM,    OR    IN    A



TRANSACTION

NOT

SUBJECT

TO,

THE

REGISTRATION

REQUIREMENTS   OF   THE   SECURITIES   ACT   AND   IN   ACCORDANCE

WITH  APPLICABLE  STATE  SECURITIES  LAWS  AS  EVIDENCED  BY  A

LEGAL   OPINION   OF   COUNSEL   TO   THE   TRANSFEROR   TO   SUCH

EFFECT,    THE    SUBSTANCE    OF   WHICH    SHALL    BE    REASONABLY

ACCEPTABLE   TO   THE   COMPANY.      THESE   SECURITIES   MAY   BE

PLEDGED  IN  CONNECTION  WITH  A  BONA  FIDE  MARGIN  ACCOUNT

WITH   A   REGISTERED   BROKER-DEALER   OR   OTHER   LOAN   WITH   A

FINANCIAL  INSTITUTION  THAT  IS  AN  “ACCREDITED  INVESTOR”  AS

DEFINED   IN  RULE  501(a)  UNDER  THE  SECURITIES  ACT   OR  OTHER

LOAN SECURED BY SUCH SECURITIES.

The  Company  acknowledges  and  agrees  that  the  Buyer  may  from  time  to
 time

pledge  pursuant  to  a  bona  fide  margin  agreement  with  a  registered
 broker-dealer  or  grant

a  security  interest  in  some  or  all  of  the  Securities  to  a  financial
 institution  that  is  an

“accredited  investor”  as  defined  in  Rule  501(a)  under  the  Securities
 Act  and  who  agrees

to  be  bound  by  the  provisions  of  this  Agreement  and  the  Registration
 Rights  Agreement

and,  if  required  under  the  terms  of  such  arrangement,  the  Buyer  may
 transfer  pledged  or

secured Securities to the  pledgees or secured parties.  Such a pledge or
transfer would not

be  subject  to  approval  of  the  Company  and  no  legal  opinion  of  legal
 counsel  of  the

pledgee,  secured  party  or  pledgor  shall  be  required  in  connection
 therewith.   Further,  no

notice  shall  be  required  of  such  pledge.    At  the  Buyer’s  expense,
 the  Company  will

execute  and  deliver  such  reasonable  documentation  as  a  pledgee  or
 secured  party  of

Securities   may   reasonably   request   in   connection   with   a   pledge
  or   transfer   of   the

Securities,   including,   if   the   Securities   are   subject   to
  registration   pursuant   to   the

Registration  Rights  Agreement,  the  preparation  and  filing  of  any
 required  prospectus

supplement  under  Rule  424(b)(3)  under  the  Securities  Act  or  other
 applicable  provision

of the Securities Act to appropriately amend the list of Selling Stockholders
thereunder.



(c)

Certificates  evidencing  the  Draw  Down  Shares  and  the  Shares  shall  not

contain   any   legend   (including   the   legend   set   forth   in   Section
  4.1(b)),   (i)   while   a

registration  statement  (including  the  Registration  Statement)  covering
 the  resale  of  such

security  is  effective  under  the  Securities  Act,  or  (ii)  following  any
 sale  of  such  Draw

Down  Shares  or  Shares  pursuant  to  Rule  144,  or  (iii)  if  such  legend
 is  not  required  under

applicable   requirements   of   the   Securities   Act   (including   judicial
  interpretations   and

pronouncements  issued  by  the  staff  of  the  Commission).   The  Company
 shall  cause  its

counsel  to  issue  a  legal  opinion  to  the  Company’s  transfer  agent
 promptly  after  the

Effective  Date  if  required  by  the  Company’s  transfer  agent  to  effect
 the  removal  of  the

legend hereunder.   The Company agrees that following the Effective Date  or at
such time

20





as  such  legend  is  no  longer  required  under  this  Section  4.1(c),  it
 will,  no  later  than  3

(three)   Trading   Days   following   the   delivery   by   the   Buyer   to
  the   Company   or   the

Company’s  transfer  agent  of  a  certificate  representing  Draw  Down
 Shares,  or  Shares,  as

the  case  may  be,  issued  with  a  restrictive  legend  (such  third  Trading
 Day,  the  “Legend

Removal  Date”),  deliver  or  cause  to  be  delivered  to  the  Buyer  a
 certificate  representing

such  shares  that  is  free  from  all  restrictive  and  other  legends.  All
 Draw  Down  Shares

shall  be  delivered  without  any  restrictive  legends.  The  Company  may
 not  make  any

notation  on  its  records  or  give  instructions  to  any  transfer  agent  of
 the  Company  that

enlarge  the  restrictions  on  transfer  set  forth  in  this  Section.
   Certificates  for  Securities

subject  to  legend  removal  hereunder  shall  be  transmitted  by  the
 transfer  agent  of  the

Company  to  the  Buyer  by  crediting  the  account  of  the  Buyer’s  broker
 (as  indicated  by

Buyer) with the Depository Trust Company system.



(d)

In addition to the Buyer’s other available remedies, the Company shall pay

to  the  Buyer,  in  cash,  as  partial  liquidated  damages  and  not  as  a
 penalty,  for  each  $1,000

of  Draw  Down  Shares,  or  Shares  (based  on  the  Closing  Price  of  the
 Common  Stock  on

the  date  such  Securities  are  submitted  to  the  Company’s  transfer
 agent)  delivered  for

removal  of  the  restrictive  legend  and  subject  to  Section  4.1(c),  $7.50
 per  Trading  Day

(increasing to $15  per Trading Day 5 (five) Trading Days after such damages
have begun

to  accrue)  for  each  Trading  Day  after  2nd  Trading  Day  following  the
 Legend  Removal

Date  until  such  certificate  is  delivered  without  a  legend.  Nothing
 herein  shall  limit  the

Buyer’s  right  to  pursue  actual  damages  for  the  Company’s  failure  to
 deliver  certificates

representing  any  Securities  as  required  by  the  Transaction  Documents,
 and  the  Buyer

shall  have  the  right  to  pursue  all  remedies  available  to  it  at  law
 or  in  equity  including,

without limitation, a decree of specific performance and/or injunctive relief.



(e)

Buyer  agrees  that  the  removal  of  the  restrictive  legend  from
 certificates

representing  Securities  as  set  forth  in  this  Section  4.1  is  predicated
 upon  the  Company’s

reliance   that   the   Buyer   will   sell   any   Securities   pursuant   to
  either   the   registration

requirements   of   the   Securities   Act,   including   any   applicable
  prospectus   delivery

requirements, or an exemption therefrom.



4.2

Furnishing  of  Information.   As  long  as  Buyer  owns  any  Securities,  the
 Company

covenants  to  timely  file  (or  obtain  extensions  in  respect  thereof  and
 file  within  the  applicable

grace period) all reports required to be filed by the Company after the date
hereof pursuant to the

Exchange  Act.   As  long  as  the  Buyer  owns  any Securities,  if  the
 Company is  not  required  to  file

reports  pursuant  to  the  Exchange  Act,  it  will  prepare and  furnish  to
 the  Buyer  and  make publicly

available in accordance with Rule 144(c) such information as is required for the
 Buyer to sell the

Securities under Rule 144. The Company further covenants that it will take such
further action as

Buyer  may  reasonably  request,  to  the  extent  required  from  time  to
 time  to  enable  the  Buyer  to

sell  such  Securities  without  registration  under  the  Securities  Act
 within  the  requirements  of  the

exemption provided by Rule 144.



4.3

Integration.   The  Company  shall  not  sell,  offer  for  sale  or  solicit
 offers  to  buy  or

otherwise  negotiate  in  respect  of  any security (as  defined  in  Section  2
 of  the  Securities  Act)  that

would  be  integrated  with  the  offer  or  sale  of  the  Securities  in  a
 manner  that  would  require  the

registration  under  the  Securities  Act  of  the  sale  of  the  Securities
 to  the  Buyer  or  that  would  be

21





integrated  with  the  offer  or  sale  of  the  Securities  for  purposes  of
 the  rules  and  regulations  of  any

Trading Market such that  it would require shareholder approval prior to the
 closing of such other

transaction   unless   shareholder   approval   is   obtained   before   the
  closing   of   such   subsequent

transaction.



4.4

Securities  Laws  Disclosure;  Publicity.   The  Company  shall,  by  5:30  p.m.
 Eastern

time on the fourth Trading Day immediately following the date hereof, issue a
Current Report on

Form 8-K, disclosing the material terms of the transactions contemplated hereby,
and shall attach

the  Transaction  Documents  thereto.   The  Company  and  the  Buyer  shall
 consult  with  each  other

in  issuing  any  other  press  releases  with  respect  to  the  transactions
 contemplated  hereby,  and

neither  the  Company  nor  the  Buyer  shall  issue  any  such  press  release
 or  otherwise  make  any

such  public  statement  without  the  prior  consent  of  the  Company,  with
 respect  to  any  press

release  of  the  Buyer,  or  without  the  prior  consent  of  the  Buyer,
 with  respect  to  any press  release

of  the  Company,  which  consent  shall  not  unreasonably  be  withheld  or
 delayed,  except  if  such

disclosure is required by law, in which  case the disclosing party shall
promptly provide  the other

party with prior notice of such public statement or communication.



4.5

Shareholder Rights  Plan.   No  claim  will  be made or  enforced  by the
 Company  or,

with  the  consent  of  the  Company,  any  other  Person,  that  the  Buyer  is
 an  “Acquiring  Person”

under any control share acquisition, business combination, poison pill
(including any distribution

under  a  rights  agreement)  or  similar  anti-takeover  plan  or  arrangement
 in  effect  or  hereafter

adopted by the Company, or that the Buyer could be deemed to trigger the
provisions of any such

plan or arrangement, by virtue of receiving Securities under the Transaction
Documents or under

any other agreement between the Company and the Buyer.



4.6

Non-Public Information.   Except with respect to the material terms and
conditions

of  the  transactions  contemplated  by  the  Transaction  Documents,  the
 Company  covenants  and

agrees that neither it nor any other Person acting on its behalf will provide
the Buyer or its agents

or  counsel  with  any  information  that  the  Company  believes  constitutes
 material  non-public

information, unless prior thereto the Buyer shall have executed a written
agreement regarding the

confidentiality  and  use  of  such  information.   The  Company  understands
 and  confirms  that  the

Buyer  shall  be  relying  on  the  foregoing  representations  in  effecting
 transactions  in  securities  of

the Company.



4.7

Indemnification  of  Buyer.      Subject  to  the  provisions  of  this  Section
 4.7,  the

Company  will  indemnify  and  hold  the  Buyer  and  its  directors,  officers,
 shareholders,  members,

partners,  employees  and  agents  (and  any  other  Persons  with  a
 functionally  equivalent  role  of  a

Person  holding  such  titles  notwithstanding  a  lack  of  such  title  or
 any  other  title),  each  Person

who controls the Buyer (within the meaning of Section 15 of the Securities Act
and Section 20 of

the   Exchange   Act),   and   the   directors,   officers,   shareholders,
  agents,   members,   partners   or

employees  (and  any  other  Persons  with  a  functionally  equivalent  role
 of  a  Person  holding  such

titles  notwithstanding  a  lack  of  such  title  or  any  other  title)  of
 such  controlling  persons  (each,  a

“Buyer  Party”)  harmless  from  any  and  all  losses,  liabilities,
 obligations,  claims,  contingencies,

damages,  costs  and  expenses,  including  all  judgments,  amounts  paid  in
 settlements,  court  costs

and  reasonable  attorneys’  fees  and  costs  of  investigation  that  any  the
 Buyer  Party  may  suffer  or

incur  as  a  result  of  or  relating  to  (a)  any  breach  of  any  of  the
 representations,  warranties,

covenants  or  agreements  made  by  the  Company  in  this  Agreement  or  in
 the  other  Transaction

22





Documents  or  (b)  any  action  instituted  against   the  Buyer,  or  any  of
 its  Affiliates,  by  any

stockholder  of  the  Company  who  is  not  an  Affiliate  of  the  Buyer,
 with  respect  to  any  of  the

transactions  contemplated  by  the  Transaction  Documents  (unless  such
 action  is  based  upon  a

breach  of  the  Buyer’s  representations,  warranties  or  covenants  under
 the  Transaction  Documents

or  any  agreements  or  understandings  the  Buyer  may  have  with  any  such
 stockholder  or  any

violations  by  the  Buyer  of  state  or  federal  securities  laws  or  any
 conduct  by  the  Buyer  which

constitutes  fraud,  gross  negligence,  willful  misconduct  or  malfeasance).
  If  any  action  shall  be

brought  against  any  Buyer  Party  in  respect  of  which  indemnity  may  be
 sought  pursuant  to  this

Agreement,  the  Buyer  Party  shall  promptly  notify  the  Company  in
 writing,  and  the  Company

shall  have  the  right  to  assume  the  defense  thereof  with  counsel  of
 its  own  choosing  reasonably

acceptable  to  the  Buyer  Party.   Any  Buyer  Party  shall  have  the  right
 to  employ separate  counsel

in  any  such  action  and  participate  in  the  defense  thereof,  but  the
 fees  and  expenses  of  such

counsel  shall  be  at  the  expense  of  the  Buyer  Party  except  to  the
 extent  that  (i)  the  employment

thereof  has  been  specifically  authorized  by  the  Company  in  writing,
 (ii)  the  Company  has  failed

after  a  reasonable  period  of  time  to  assume  such  defense  and  to
 employ  counsel  or  (iii)  in  such

action  there  is,  in  the  reasonable  opinion  of  such  separate  counsel,
 a  material  conflict  on  any

material issue between the position of the Company and the position of the Buyer
Party, in which

case  the  Company shall  be  responsible  for the  reasonable  fees  and
 expenses  of  no  more than one

such separate counsel.   The Company will not be liable to any Buyer Party under
this Agreement

(i)  for  any  settlement  by  the  Buyer  Party  effected  without  the
 Company’s  prior  written  consent,

which  shall  not  be  unreasonably  withheld  or  delayed;  or  (ii)  to  the
 extent,  but  only  to  the  extent

that  a  loss,  claim,  damage  or  liability  is  attributable  to  any  Buyer
 Party’s  breach  of  any  of  the

representations, warranties, covenants or agreements made by the  Buyer Party in
this Agreement

or in the other Transaction Documents.



4.8

Reservation  of  Common  Stock.  As  of  the  date  hereof,  the  Company  has
 reserved

and  the  Company  shall  continue  to  reserve  and  keep  available  at  all
 times,  free  of  preemptive

rights, a sufficient number of  shares of Common  Stock for the purpose of
 enabling the Company

to issue Draw Down Shares and Shares pursuant to this Agreement.



4.9

Listing  of  Common  Stock.    The  Company  hereby  agrees  to  use  best
 efforts  to

maintain  the  listing  of  the  Common  Stock  on  a  Trading  Market,  and  as
 soon  as  reasonably

practicable  following  the  Initial  Closing  (but  not  later  than  the
 Effective  Date)  to  list  all  of  the

Draw  Down  Shares  and  the  Shares  on  such  Trading  Market.  The  Company
 further  agrees,  if  the

Company applies to have the Common Stock traded on any other Trading Market, it
will include

in  such  application  all  of  the  Draw  Down  Shares  and  the  Shares  and
 will  take  such  other  action

as  is  necessary  to  cause  all  of  the  Draw  Down  Shares  and  the  Shares
 to  be  listed  on  such  other

Trading Market as promptly as possible.   The Company will take all action
reasonably necessary

to  continue  the  listing and  trading of  its  Common Stock  on  a Trading
Market  and  will  comply in

all  respects  with  the  Company’s  reporting,  filing  and  other  obligations
 under  the  bylaws  or  rules

of the Trading Market.

4.10     Short  Sales  and  Confidentiality  After  the  Date  Hereof.    Buyer
 covenants  that

neither  it  nor  any  Affiliate  acting  on  its  behalf  or  pursuant  to  any
 understanding  with  it  will,

directly or indirectly,  execute any Net Short Sales (as defined below) from the
time starting upon

receipt  of  a  Draw  Down  Notice  and  ending  upon  receipt  of  the  Draw
 Down  Shares.   Buyer

covenants  that  until  such  time  as  the  transactions  contemplated  by
 this  Agreement  are  publicly

23





disclosed   by   the   Company   as   described   in   Section   4.4,   the
  Buyer   will   maintain   the

confidentiality  of  all  disclosures  made  to  it  in  connection  with  this
 transaction  (including  the

existence and terms of this transaction).   For purposes of this Section 4.10, a
“Net Short Sale” by

the  Buyer  shall  mean  a  sale  of  Common  Stock  by  such  Buyer  that  is
 marked  as  a  short  sale  and

that is made at a time when there is no equivalent offsetting long position in
Common Stock held

by such Buyer

4.11     Form  D;  Blue  Sky  Filings.   The  Company  agrees  to  timely  file
 a  Form  D  with

respect  to  the  Securities  as  required  under  Regulation  D  and  to
 provide  a  copy thereof,  promptly

upon request of the Buyer. The Company shall take such action as the Company
shall reasonably

determine is necessary in order to obtain an exemption for, or to qualify the
Securities for, sale to

the  Buyer  at  the  Closing  under  applicable  securities  or  “Blue  Sky”
 laws  of  the  states  of  the

United States, and shall provide evidence of such actions promptly upon request
of Buyer.

4.12     Buyer's   Ownership   Limitation.     Anything   in   this   Agreement
  to   the   contrary

notwithstanding,  the  Company  may  not  make  a  Draw  Down  to  the  extent
 that  such  Draw  Down

exceeds  4.999%  of  the  then  issued  and  outstanding  shares  of  Common
 Stock  as  reported  in  the

Company’s most recent periodic report filed with the Commission.

4.13     Accuracy of Registration Statement.   On  each  Settlement  Date,  the
 Registration

Statement  and  the  prospectus  therein  (including  any  prospectus
 supplement)  shall  not  contain

any  untrue  statement  of  a  material  fact  or  omit  to  state  any
 material  fact  required  to  be  stated

therein  or  necessary  in  order  to  make  the  statements  therein  not
 misleading  in  light  of  the

circumstances  under  which  they  were  made;  and  on  such  Settlement  Date
 the  Registration

Statement  and  the  prospectus  therein  will  not  include  any  untrue
 statement  of  a  material  fact  or

omit  to  state  a  material  fact  necessary in  order  to  make  the
 statements  therein,  in  the  light  of  the

circumstances  under  which  they  were  made,  not  misleading;  provided,
 however,  the  Company

makes  no  representations  or  warranties  as  to  the  information  contained
 in  or  omitted  from  the

Registration  Statement  and  the  prospectus  therein  in  reliance  upon  and
 in  conformity  with  the

information  furnished  in  writing  to  the  Company  by  the  Buyer
 specifically  for  inclusion  in  the

Registration Statement and the prospectus therein.

4.14     Notice of Certain Events Affecting Registration; Suspension of Right to
Request a

Draw  Down.   The  Company  will  promptly  notify  the  Buyer  in  writing
 upon  the  occurrence  of

any  of  the  events  set  forth  in  Section  3(d)  of  the  Registration
 Rights  Agreement.   The  Company

shall  not  deliver  to  the  Buyer  any  Draw  Down  Notice  during  the
 continuation  of  any  of  the

foregoing   events.     The   Company   shall   promptly   make   available   to
  the   Buyer   any   such

supplements   or   amendments   to   the   related   prospectus,   at   which
  time,   provided   that   the

registration  statement  and  any  supplements  and  amendments  thereto  are
 then  effective,  the

Company may recommence the delivery of Draw Down Notices.

4.15     Mandatory  Reverse  Stock  Split.    Should  at  any  time  during  the
 Commitment

Period  there  shall  be  no  bid  for the  Company's  Common  Stock  on  the
 Trading Market  where the

Company's  shares  of  Common  Stock  are listed  or  traded  for 3  consecutive
 trading days,  then  the

Company  shall  immediately  have  its  Common  Stock  undergo  a  reverse
 stock  split  at  a  ratio  of

100-to-1  (each  100  shares  of  Common  Stock  shall  be  combined  to  become
 1  share  of  Common

Stock).

24





4.16     Subsequent Equity Sales.



(a)

From  the  date  hereof  until  the  Effective  Date,  neither  the  Company
 nor

any Subsidiary shall issue shares of Common Stock or Common Stock Equivalents.



(b)

Until  the  earlier  of  (i)  the  expiration  of  the  Commitment  Period  and
 (ii)

the  date  that  the  Company  has  drawn  down  during  the  term  of  this
 Agreement  the  entire

Commitment  Amount  hereunder,  the  Company  shall  be  prohibited  from
 effecting  or

entering into  an  agreement  to  effect  any  subsequent  financing involving a
 “Variable  Rate

Transaction”.   The  term  “Variable  Rate  Transaction”  shall  mean  a
 transaction  in  which

the  Company  issues  or  sells  (i)  any  debt  or  equity  securities  that
 are  convertible  into,

exchangeable  or  exercisable  for,  or  include  the  right  to  receive
 additional  shares  of

Common Stock either (A) at a conversion, exercise or  exchange rate or  other
price that is

based  upon  and/or  varies  with  the  trading  prices  of  or  quotations  for
 the  shares  of

Common  Stock  at  any  time  after  the  initial  issuance  of  such  debt  or
 equity  securities,  or

(B)  with  a  conversion,  exercise  or  exchange  price  that  is  subject  to
 being  reset  at  some

future date after the initial issuance of such debt or equity security or upon
the occurrence

of  specified  or  contingent  events  directly  or  indirectly  related  to
 the  business  of  the

Company  or   the   market   for   the   Common   Stock   or   (ii)   enters
  into   any   agreement,

including,  but  not  limited  to,  an  equity  line  of  credit,  whereby  the
 Company  may  sell

securities  at  a  future  determined  price.  The  Buyer  shall  be  entitled
 to  obtain  injunctive

relief  against  the  Company  to  preclude  any  such  issuance,  which  remedy
 shall  be  in

addition to any right to collect damages.



(c)

Notwithstanding the foregoing, this Section 4.16 shall not apply in respect

of  an  Exempt  Issuance,  except  that  no  Variable  Rate  Transaction  shall
 be  an  Exempt

Issuance.

ARTICLE V.

CONDITIONS TO INITIAL CLOSING AND DRAW DOWNS



5.1

Conditions  Precedent  to  the  Obligation  of  the  Company  to  Sell  the
 Draw  Down

Shares.   The  obligation  hereunder  of  the  Company  to  proceed  to  close
 this  Agreement  and  to

issue  and  sell  the  Draw  Down  Shares  to  the  Buyer  is  subject  to  the
 satisfaction  or  waiver,  at  or

before  the  Initial  Closing,  and  as  of  each  Settlement  Date  of  each
 of  the  conditions  set  forth

below.  These conditions are for the Company's sole benefit and may be waived by
the Company

in writing at any time in its sole discretion.



(a)

Accuracy of Buyer’s Representations and Warranties.  The representations

and warranties of the  Buyer shall be true and correct in all material respects
as of the date

when  made  and  as  of  the  Initial  Closing  and  as  of  each  Settlement
 Date  as  though  made

at  that  time  (except  for  representations  and  warranties  that  speak  as
 of  a  particular  date,

which shall be true and correct in all material respects as of such dates).



(b)

Performance by the  Buyer.   The  Buyer shall have performed, satisfied  and

complied  in  all  material  respects  with  all  covenants,  agreements  and
 conditions  required

25





by this Agreement to be  performed,  satisfied or complied with by the  Buyer at
or prior to

the Initial Closing and as of each Settlement Date.



(c)

No  Injunction.   No  statute,  rule,  regulation,  executive order,  decree,
 ruling

or  injunction  shall  have  been  enacted,  entered,  promulgated  or  endorsed
 by  any  court  or

governmental  authority  of  competent  jurisdiction  which  prohibits  the
 consummation  of

any of the transactions contemplated by this Agreement.



(d)

No   Proceedings   or   Litigation.     No   material   Action   shall   have
  been

commenced  against  the  Buyer  or  the  Company  or  any  subsidiary,  or  any
 of  the  officers,

directors  or  affiliates  of  the  Company  or  any  subsidiary,  seeking  to
 restrain,  prevent  or

change   the   transactions   contemplated   by   this   Agreement,   or
  seeking   damages   in

connection with such transactions.



(e)

Initial Closing Deliveries.  The delivery by the Buyer of the items set forth

in Section 2.2(b) of this Agreement.



5.2

Conditions  Precedent  to  the  Obligation  of  the  Buyer  to  Close.    The
 obligation

hereunder  of  the  Buyer  to  perform  its  obligations  under  this  Agreement
 and  to  purchase  the

Draw  Down  Shares  is  subject  to  the  satisfaction  or  waiver,  at  or
 before  the  Initial  Closing,  of

each of the conditions set forth below.  These conditions are for the Buyer’s
sole benefit and may

be waived by the Buyer in writing at any time in its sole discretion.



(a)

Accuracy  of  the  Company's  Representations  and  Warranties.   Each  of  the

representations  and  warranties  of  the  Company  shall  be  true  and
 correct  in  all  material

respects  as  of  the  date  when  made  and  as  of  the  Initial  Closing  as
 though  made  at  that

time  (except  for  representations  and  warranties  that  speak  as  of  a
 particular  date,  which

shall be true and correct in all material respects as of such date).



(b)

Performance  by  the  Company.     The  Company  shall  have  performed,

satisfied  and  complied  in  all  material  respects  with  all  material
 covenants,  agreements

and conditions required by this Agreement to  be performed, satisfied or
complied with by

the Company at or prior to the Initial Closing.



(c)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling

or  injunction  shall  have  been  enacted,  entered,  promulgated  or  endorsed
 by  any  court  or

governmental  authority  of  competent  jurisdiction  which  prohibits  the
 consummation  of

any of the transactions contemplated by this Agreement.



(d)

No   Proceedings   or   Litigation.     No   material   Action   shall   have
  been

commenced,  against  the  Buyer  or  the  Company  or  any  subsidiary,  or  any
 of  the  officers,

directors  or  affiliates  of  the  Company  or  any  subsidiary  seeking  to
 restrain,  prevent  or

change   the   transactions   contemplated   by   this   Agreement,   or
  seeking   damages   in

connection with such transactions.



(e)

Par  Value.  Par  value  of  Company's  Common  Stock  shall  have  been  set
 at

$0.00001.

26









(f)

Initial  Closing  Deliveries.   The  delivery  by  the  Company  of  the  items
 set

forth in Section 2.2(a) of this Agreement.



5.3

Conditions  Precedent  to  the  Obligation  of  the  Buyer  to  Accept  a  Draw
 Down  and

Purchase the Draw Down Shares.  The obligation hereunder of the Buyer to accept
a Draw Down

request  and  to  acquire  and  pay  for  the  Draw  Down  Shares  is  subject
 to  the  satisfaction  at  or

before each Settlement Date, of each of the conditions set forth below.



(a)

Satisfaction  of  Conditions  to  Initial  Closing.    The  Company  shall  have

satisfied  at  the  Initial  Closing,  or  the  Buyer  shall  have  waived  at
 the  Initial  Closing,  the

conditions set forth in Section 5.2.



(b)

Issuance   of   Additional   Shares.     The   Company   shall   have   issued
  the

Additional Shares in accordance with Section 2.3.



(c)

No   Suspension.     Trading  in   the  Common   Stock   shall   not   have
  been

suspended  by  the  Commission  or  the  Trading  Market  (except  for  any
 suspension  of

trading   of   limited   duration   agreed   to   by   the   Company,   which
  suspension   shall   be

terminated  prior  to  the  delivery  of  each  Draw  Down  Notice),  and,  at
 any  time  prior  to

such  Draw  Down  Notice,  trading  in  securities  generally  as  reported  on
 the  Trading

Market  shall  not  have  been  suspended  or  limited,  or  minimum  prices
 shall  not  have  been

established  on  securities  whose  trades  are  reported  on  the  Trading
 Market  unless  the

general  suspension  or  limitation  shall  have  been  terminated  prior  to
 the  delivery  of  such

Draw Down Notice.



(d)

Material    Adverse    Effect.

No    Material    Adverse    Effect    and    no

Consolidation  Event  where  the  successor  entity  has  not  agreed  to
 deliver  to  the  Buyer

such  shares  of  stock  and/or  securities  as  the  Buyer  is  entitled  to
 receive  pursuant  to  this

Agreement.



(e)

Opinion  of  Counsel.   The  Buyer  shall  have  received  a  “bring-down”
 letter

from  the  Company’s  counsel,  confirming  that  there  is  no  change  from
 the  counsel’s

previously  delivered  opinion,  or  else  specifying  with  particularity  the
 reason  for  any

change.



(f)

Minimum Investment Amount.  The Investment Amount for the applicable

Draw  Down  Notice,  as  permitted  pursuant  to  Section  6.1(c),  shall
 exceed  $25,000.   For

purposes  of  clarification,  if  the  maximum  Investment  Amount  as
 determined  pursuant  to

Section 6.1(d) is less than $25,000, then the Company shall be precluded from
exercising

a Draw Down at such time.



(g)

Equity  Conditions.    During  the  Draw  Down  Pricing  Period  through  the

Settlement Date, all of the Equity Conditions have been met.



(h)

Prospectus  Supplement.   On  the  Trading  Day that  the  Company delivers  a

Draw  Down  Notice,  the  Company  shall  have  filed  with  the  Commission  a
 prospectus

supplement  pursuant  to  Rule  424  under  the  Securities  Act  setting  forth
 the  terms  of  the

Draw Down.

27









(i)

Involuntary  Suspension  During  Draw  Down  Pricing  Period.   During  any

Trading  Day during  the  Draw  Down  Pricing  Period  trading  of  the  Common
 Stock  on  the

Trading  Market  shall  not  be  suspended  for  more  than  3  hours,  in  the
 aggregate,  or  if  any

Trading  Day  during  the  Draw  Down  Pricing  Period  is  shortened  because
 of  a  public

holiday.



(j)

Voluntary  Suspension  During  Draw  Down  Pricing  Period.    During  any

Trading Day during the  Draw  Down  Pricing Period  sales  of  Draw  Down
 Shares  pursuant

to  the  Registration  Statement  shall  not  be  suspended  by  the  Company
 for  more  than  3

hours, in the aggregate.



(k)

Directors   and   Officers   Insurance.     The  Company  shall   have  obtained

directors   and   officers   insurance   from   a   reputable   insurance
  provider   with   liability

coverage at least equal to the Commitment Amount.



(l)

Par  Value  of  Common  Stock.   On  the  day  on  which  Draw  Down  Shares

shall  be  issued  pursuant  to  a  Draw  Down  Notice,  the  par  value  of
 the  Common  Stock

shall not be higher than the Purchase Price.



(m)

Mandatory  Reverse  Stock  Split.    The  Company  shall  have  satisfied  the

requirement  set  forth  in  Section  4.15.  For  clarity,  should  the  Company
 be  required  to

have  its  Common  Stock  undergo  a  reverse  stock  split  in  accordance
 with  Section  4.15,

from  the  moment  that  requirement  becomes  effective  and  until  the
 mandatory  reverse

stock split is completed the Company shall be precluded from exercising a Draw
Down.

ARTICLE VI.

DRAW DOWN TERMS



6.1

Draw  Down  Terms.   Subject  to  the  satisfaction  of  the  conditions  set
 forth  in  this

Agreement, the parties agree as follows:



(a)

The  Company  may,  in  its  sole  discretion,  issue  and  exercise  draw
 downs

against the Commitment Amount (each a  “Draw  Down”) during the Commitment
Period,

which  Draw  Downs  the  Buyer  shall  be  obligated  to  accept,  subject  to
 the  terms  and

conditions  under  this  Agreement.  Before  the  Company  shall  exercise  a
 Draw  Down,  the

Company  shall  have  caused  a  sufficient  number  of  shares  of  Common
 Stock  to  be

registered   with   the   Commission   to   cover   the   Draw   Down   Shares
  to   be   issued   in

connection with such Draw Down (using a good faith estimate based on the recent
market

price  of  the  Common  Stock),  and,  on  the  Trading  Day  that  such
 request  is  made,  the

Company shall have filed with the Commission a prospectus supplement pursuant to
Rule

424 under the Securities Act setting forth the terms of the Draw Down.



(b)

The  Company  may  not  exercise  a  Draw  Down  until  the  applicable  Draw

Down Cushion has elapsed.



(c)

The  Company  must  inform  the  Buyer  by  delivering  a  Draw  Down  notice,

in  the  form  of  Exhibit  C  attached  hereto  (the  “Draw  Down  Notice”),
 via  facsimile

28





transmission,  in  accordance  with  Section  8.3,  as  to  the  dollar  amount
 of  the  Draw  Down

(the “Investment Amount”) the Company wishes to exercise.



(d)

The  maximum  Investment  Amount  as  to  each  Draw  Down  shall  be  equal

to  the  Purchase  Price  multiplied  by  the  lesser  of:  (i)  4.99%  of  the
 outstanding  shares  of

Common  Stock  as  of  closing  of  the  Trading  Day  immediately  preceding
 the  applicable

Commencement  Date  and  (ii)  the  average  daily trading volume  of  the
 Common  Stock  on

the  Trading  Market  during  the  Draw  Down  Pricing  Period  multiplied  by
 three  (3).   The

maximum Investment Amount shall not exceed $500,000.



(e)

The  number  of  Draw  Down  Shares  to  be  issued  on  a  Settlement  Date
 (as

defined  in  6.1(f))  shall  equal  the  Investment  Amount  applicable  to
 such  Settlement  Date

divided  by  the  lesser  of  the  Purchase  Price  as  calculated  during  the
 applicable  Draw

Down  Pricing  Period  and,  if  the  applicable  Draw  Down  Shares  are  not
 delivered  on  or

before   the   applicable   Settlement   Date,   the   Purchase   Price   as
  calculated   during   the

applicable  Draw  Down  Pricing  Period,  but  assuming  such  Draw  Down
 Pricing  Period  is

extended  through  the  Trading  Day  immediately  prior  to  the  date  the
 applicable  Draw

Down Shares are actually delivered to the Buyer.



(f)

On the Trading Day immediately following the last day of the  Draw Down

Pricing  Period,  the  Company shall  deliver  to  the  Buyer  and  the  Buyer
 shall  acknowledge

to  the  Company  a  settlement  statement  (the  “Settlement  Statement”)
 setting  forth  the

calculation  of  the  Purchase  Price  and  the  Investment  Amount  as  to  the
 applicable  Draw

Down  Pricing  Period.   The  issuance  of  the  Draw  Down  Shares  as  to  a
 Draw  Down  and

the  payment  of  the  Investment  Amount  as  to  a  Draw  Down  shall  occur
 within  one  (1)

Trading  Day  of  the  end  of  the  applicable  Draw  Down  Pricing  Period
 (the  “Settlement

Date”).



(g)

On  or  before  the  Settlement  Date,  the  applicable  Draw  Down  Shares
 shall

be  delivered  to  the  Depository  Trust  Company  (“DTC”)  account  of  the
 Buyer,  or  its

designees,  as  designated  by  the  Buyer  in  the  Settlement  Statement,  via
 DTC’s  Deposit

Withdrawal  Agent  Commission  system  (“DWAC”).   Upon  the  Company
 electronically

delivering such Draw Down Shares to the DTC account of the Buyer, or its
designees, via

DWAC  by  9:30  a.m.  ET,  the  Buyer  shall,  on  the  same  day  (or  the
 next  Business  Day  if

such   day   is   not   a   Business   Day)   wire   transfer   immediately
  available   funds   to   the

Company’s bank account, as designated by the Company in the Settlement
Statement, for

the  amount  of  the  Investment  Amount  of  such  Draw  Down  Shares.  Upon
 the  Company

electronically delivering  the  applicable  Draw  Down  Shares  to  the  Buyer
 or  its  designee’s

DTC  account  via  DWAC  after  9:30  a.m.  ET,  the  Buyer  shall  wire
 transfer  next  day

available  funds  to  the  Company’s  designated  account  on  such  day  (or
 the  next  Business

Day if  such day is  not a  Business Day)  for the  amount of the  Investment
 Amount of such

Draw Down Shares.   In case the Company shall not deliver the Draw Down Shares
to the

Buyer  through  DWAC,  and  instead  issue  a  new  stock  certificate,  such
 certificate  shall  be

shipped  by  over-night  courier  to  an  address  indicated  by  the  Buyer  on
 the  Settlement

Statement.   Upon  receipt  of  the  stock  certificate  evidencing  the  Draw
 Down  Shares  by

the  Buyer  or  its  designees  before  9:30  a.m.  ET,  the  Buyer  shall  wire
 transfer  same  day

available  funds  to  the  Company’s  designated  account  on  such  day  (or
 the  next  Business

29





Day if  such day is  not a  Business Day) for the  amount of the  Investment
 Amount of such

Draw  Down  Shares.   Should  receipt  of  the  stock  certificate  evidencing
 the  Draw  Down

Shares  occur  after  9:30  a.m.  ET,  the  Buyer  shall  wire transfer  next
 day available  funds  to

the  Company’s  designated  account  on  such  day  (or  the  next  Business
 Day  if  such  day  is

not  a  Business  Day)  for  the  amount  of  the  Investment  Amount  of  such
 Draw  Down

Shares.



(h)

The  Company  understands  that  a  delay  in  the  delivery  of  the  Draw
 Down

Shares   into   the   Buyer’s   DTC   account   beyond   the   Settlement   Date
  could   result   in

economic  loss  to  the  Buyer.    In  addition  to  the  Buyer’s  other
 available  remedies,  the

Company  shall  pay  to  the  Buyer,  in  cash,  as  partial  liquidated
 damages  and  not  as  a

penalty,  for  each  $1,000  of  Draw  Down  Shares  (based  on  the  Closing
 Price  of  the

Common  Stock  on  the  applicable  Settlement  Date)  required  to  be
 delivered  on  the

Settlement  Date,  $7.50  per  Trading  Day  (increasing  to  $15  per  Trading
 Day  five  (5)

Trading  Days  after  such  damages  have  begun  to  accrue)  for  each
 Trading  Day  after  the

Settlement  Date  until  such  Draw  Down  Shares  are  delivered  pursuant  to
 this  Article  VI.

Nothing  herein  shall  limit  the  Buyer’s  right  to  pursue  actual  damages
 for  the  Company’s

failure  to  deliver  certificates  representing  any  Securities  as  required
 by  the  Transaction

Documents, and the Buyer shall have the right to pursue all remedies available
to it at law

or   in   equity   including,   without   limitation,   a   decree   of
  specific   performance   and/or

injunctive relief.

ARTICLE VII.

TERMINATION



7.1

Term.  The term of this Agreement shall begin on the date hereof and shall end
 on

the  earlier  of  (i)  24  months  from  the  Effective  Date  or  as  otherwise
 set  forth  in  Section  7.2  and

(ii) 30 months from the date hereof.



7.2

Other  Termination.   This  Agreement  shall  terminate  if  (i)  the  Common
 Stock  is

de-listed  from  the  Trading  Market  unless  such  de-listing  is  in
 connection  with  a  subsequent

listing  on  another  Trading  Market,  (ii)  there  shall  occur  any  stop
 order  or  suspension  of  the

effectiveness of the Registration Statement during the Commitment Period for an
aggregate of 30

Trading Days, other than due to the acts of the  Buyer, (iii) the Company files
for protection from

creditors  under  any  applicable  law  or  (iv)  the  initial  Registration
 Statement  is  not  declared

effective by the Commission on the 12-month anniversary of the date hereof.

ARTICLE VIII.

MISCELLANEOUS



8.1

Fees  and  Expenses.     Except  as  expressly set  forth  in  the  Transaction
 Documents

to  the  contrary,  each  party  shall  pay  the  fees  and  expenses  of  its
 advisers,  counsel,  accountants

and   other   experts,   if   any,   and   all   other   expenses   incurred
  by   such   party   incident   to   the

negotiation,  preparation,  execution,  delivery and  performance  of  this
 Agreement.   The  Company

shall pay all transfer agent fees, stamp taxes and  other taxes and duties
 levied in connection with

the delivery of any Securities to the Buyer.

30









8.2

Entire  Agreement.    The  Transaction  Documents,  together  with  the
 exhibits  and

schedules  thereto,  contain  the  entire  understanding  of  the  parties  with
 respect  to  the  subject

matter  hereof  and  supersede  all  prior  agreements  and  understandings,
 oral  or  written,  with

respect  to  such  matters,  which  the  parties  acknowledge  have  been
 merged  into  such  documents,

exhibits and schedules.



8.3

Notices.   Any  and  all  notices  or  other  communications  or  deliveries
 required  or

permitted  to  be  provided  hereunder  shall  be  in  writing  and  shall  be
 deemed  given  and  effective

on  the  earliest  of  (a)  the  date  of  transmission,  if  such  notice  or
 communication  is  delivered  via

facsimile  at  the  facsimile  number  set  forth  on  the  signature  pages
 attached  hereto  prior  to  5:30

p.m.  (New  York  City  time)  on  a  Trading  Day  evidenced  by  a
 transmission  confirmation,  (b)  the

next Trading Day after the date of transmission, if such notice or communication
is delivered via

facsimile at the facsimile number set forth on the signature pages attached
 hereto on a day that is

not  a  Trading  Day  or  later  than  5:30  p.m.  (New  York  City  time)  on
 any  Trading  Day  evidenced

by a  transmission  confirmation,  (c)  the  2nd  Trading  Day  following  the
 date  of  mailing,  if  sent  by

U.S.  nationally  recognized  overnight  courier  service,  or  (d)  upon
 actual  receipt  by  the  party  to

whom  such  notice  is  required  to  be  given.   The  address  for  such
 notices  and  communications

shall be as set forth on the signature pages attached hereto.



8.4

Amendments;  Waivers.     No  provision  of  this  Agreement  may  be  waived
 or

amended  except  in  a  written  instrument  signed,  in  the  case  of  an
 amendment,  by  the  Company

and  the  Buyer  or,  in  the  case  of  a  waiver,  by  the  party  against
 whom  enforcement  of  any  such

waived provision is sought.   No waiver of any default with respect to any
provision, condition or

requirement  of  this  Agreement  shall  be  deemed  to  be  a  continuing
 waiver  in  the  future  or  a

waiver  of  any  subsequent  default  or  a  waiver  of  any  other  provision,
 condition  or  requirement

hereof,  nor  shall  any  delay  or  omission  of  any  party  to  exercise  any
 right  hereunder  in  any

manner impair the exercise of any such right.



8.5

Headings.   The  headings  herein  are  for  convenience  only,  do  not
 constitute  a  part

of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.



8.6

Successors  and  Assigns.   This  Agreement  shall  be  binding  upon  and
 inure  to  the

benefit of the parties and their successors.  Neither party may assign this
Agreement or any rights

or obligations hereunder (other than by merger).



8.7

No  Third-Party  Beneficiaries.   This  Agreement  is  intended  for  the
 benefit  of  the

parties  hereto  and  their  respective  successors  and  permitted  assigns
 and  is  not  for  the  benefit  of,

nor  may  any  provision  hereof  be  enforced  by,  any  other  Person,  except
 as  otherwise  set  forth  in

Section 4.7.



8.8

Governing  Law.   All  questions  concerning the  construction,  validity,
 enforcement

and   interpretation   of   the   Transaction   Documents   shall   be
  governed   by   and   construed   and

enforced  in  accordance  with  the  internal  laws  of  the  State  of
 Illinois,  without  regard  to  the

principles of conflicts of law thereof.   Each party agrees that all legal
proceedings concerning the

interpretations, enforcement and defense of the transactions contemplated by
this Agreement and

any  other  Transaction  Documents  (whether  brought  against  a  party  hereto
 or  its  respective

affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively

31





in  the  state  and  federal  courts  sitting  in  Cook  County,  Illinois.
  Each  party  hereby  irrevocably

submits  to  the  exclusive  jurisdiction  of  the  state  and  federal  courts
 sitting  in  Cook  County,

Illinois  for  the  adjudication  of  any  dispute  hereunder  or  in
 connection  herewith  or  with  any

transaction  contemplated  hereby  or  discussed  herein  (including  with
 respect  to  the  enforcement

of any of the Transaction Documents), and hereby irrevocably waives, and agrees
not to  assert in

any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any

such  court,  that  such  suit,  action  or  proceeding  is  improper  or  is
 an  inconvenient  venue  for  such

proceeding.   Each  party  hereby  irrevocably  waives  personal  service  of
 process  and  consents  to

process  being  served  in  any  such  suit,  action  or  proceeding  by
 mailing  a  copy  thereof  via

registered  or  certified  mail  or  overnight  delivery  (with  evidence  of
 delivery)  to  such  party  at  the

address  in  effect  for  notices  to  it  under  this  Agreement  and  agrees
 that  such  service  shall

constitute  good  and  sufficient  service  of  process  and  notice  thereof.
  Nothing  contained  herein

shall  be  deemed  to  limit  in  any way any  right  to  serve  process  in
 any  other  manner  permitted  by

law.   The  parties  hereby  waive  all  rights  to  a  trial  by  jury.   If
 either  party  shall  commence  an

action or proceeding to enforce any provisions of the Transaction Documents,
then the prevailing

party  in  such  action  or  proceeding  shall  be  reimbursed  by  the  other
 party  for  its  reasonable

attorneys’  fees  and  other  costs  and  expenses  incurred  with  the
 investigation,  preparation  and

prosecution of such action or proceeding.



8.9

Survival.   The  representations  and  warranties  contained  herein  shall
 survive  the

Closing and the delivery of the Draw Down Shares and the Shares.

8.10     Execution.   This  Agreement  may  be  executed  in  two  or  more
 counterparts,  all  of

which  when  taken  together  shall  be  considered  one  and  the  same
 agreement  and  shall  become

effective  when  counterparts  have  been  signed  by  each  party  and
 delivered  to  the  other  party,  it

being  understood  that  both  parties  need  not  sign  the  same  counterpart.
   In  the  event  that  any

signature is delivered by facsimile transmission  or by e-mail delivery of a
“.pdf” format data file,

such  signature  shall  create  a  valid  and  binding  obligation  of  the
 party  executing  (or  on  whose

behalf  such  signature  is  executed)  with  the  same  force  and  effect  as
 if  such  facsimile  or  “.pdf”

signature page were an original thereof.

8.11     Severability.   If  any  term,  provision,  covenant  or  restriction
 of  this  Agreement  is

held  by  a  court  of  competent  jurisdiction  to  be  invalid,  illegal,
 void  or  unenforceable,  the

remainder of the terms, provisions, covenants and restrictions set forth herein
shall  remain in full

force  and  effect  and  shall  in  no  way  be  affected,  impaired  or
 invalidated,  and  the  parties  hereto

shall  use  their  commercially  reasonable  efforts  to  find  and  employ  an
 alternative  means  to

achieve  the  same  or  substantially  the  same  result  as  that  contemplated
 by  such  term,  provision,

covenant  or  restriction.  It  is  hereby  stipulated  and  declared  to  be
 the  intention  of  the  parties  that

they  would  have  executed  the  remaining  terms,  provisions,  covenants  and
 restrictions  without

including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

8.12     Replacement   of   Securities.     If   any   certificate   or
  instrument   evidencing   any

Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in

exchange  and  substitution  for and  upon  cancellation  thereof  (in  the
 case  of  mutilation),  or  in lieu

of  and  substitution  therefor,  a  new  certificate  or  instrument,  but
 only  upon  receipt  of  evidence

reasonably  satisfactory  to  the  Company  of  such  loss,  theft  or
 destruction.   The  applicant  for  a

new  certificate  or  instrument  under  such  circumstances  shall  also  pay
 any  reasonable  third-party

32





costs   (including   customary   indemnity)   associated   with   the   issuance
  of   such   replacement

Securities.

8.13     Remedies.   In  addition  to  being  entitled  to  exercise  all
 rights  provided  herein  or

granted  by  law,  including  recovery  of  damages,  each  of  the  Buyer  and
 the  Company  will  be

entitled  to  specific  performance  under  the  Transaction  Documents.     The
 parties  agree  that

monetary  damages  may  not  be  adequate  compensation  for  any  loss
 incurred  by  reason  of  any

breach  of  obligations  contained  in  the  Transaction  Documents  and  hereby
 agrees  to  waive  and

not  to  assert  in  any  action  for  specific  performance  of  any  such
 obligation  the  defense  that  a

remedy at law would be adequate.

8.14     Liquidated  Damages.    The  Company’s  obligations  to  pay  any
 partial  liquidated

damages  or  other  amounts  owing under  the Transaction  Documents  is  a
continuing obligation  of

the  Company  and  shall  not  terminate  until  all  unpaid  partial
 liquidated  damages  and  other

amounts  have  been  paid  notwithstanding  the  fact  that  the  instrument  or
 security  pursuant  to

which  such  partial  liquidated  damages  or  other  amounts  are  due  and
 payable  shall  have  been

canceled.

8.15     Construction.  The  parties  agree  that  each  of  them  and/or  their
 respective  counsel

has  reviewed  and  had  an  opportunity  to  revise  the  Transaction
 Documents  and,  therefore,  the

normal  rule  of  construction  to  the  effect  that  any  ambiguities  are  to
 be  resolved  against  the

drafting  party  shall  not  be  employed  in  the  interpretation  of  the
 Transaction  Documents  or  any

amendments hereto.

(Signature Pages Follow)

33





IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase

Agreement  to  be  duly  executed  by  their  respective  authorized
 signatories  as  of  the  date  first

indicated above.



MINERALRITE CORPORATION

Address for Notice:



By:__________________________________________

Fax No.:

E-mail:



Name:

Attn:

Title:

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR BUYER FOLLOWS]

34





[BUYER SIGNATURE PAGE TO GEIG SECURITIES PURCHASE AGREEMENT]

IN   WITNESS   WHEREOF,   the   undersigned   have   caused   this   Securities
  Purchase

Agreement  to  be  duly  executed  by  their  respective  authorized
 signatories  as  of  the  date  first

indicated above.

Name of Buyer: River North Equity, Inc.

Signature of Authorized Signatory of Buyer: __________________________________

Name of Authorized Signatory: Edward M. Liceaga

Title of Authorized Signatory: President

Email Address of Buyer: edward@rivernorthequity.com

Fax Number of Buyer:

Address for Notice of Buyer:

360 W. Hubbard St.

Unit 2801

Chicago, IL 60654

Address for Delivery of Securities for Buyer (if not same as above):

35



